EXHIBIT 10.11

100 NORTH STANTON TOWER LLC

Landlord

TO

EL PASO ELECTRIC COMPANY

Tenant

 

--------------------------------------------------------------------------------

Lease

 

--------------------------------------------------------------------------------

Dated as of June 1, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1    DEMISED PREMISES; TERM; USE    1

1.01

   Demise    1

1.02

   Term    2

1.03

   Use    2 ARTICLE 2    RENT    2

2.01

   Rent    2

2.02

   Fixed Rent    2

2.03

   Additional Rent    2

2.04

   Payment in Lieu of Operating Expenses    2

2.05

   Fixed Rent Credit Period    4

2.06

   Tax Payments    5

2.07

   Insurance Expenses and Utility Expenses    6

2.08

   Miscellaneous Provisions    10

2.09

   Intentionally Omitted.    10

2.10

   Manner of Payment    10 ARTICLE 3    SERVICES    11

3.01

   Services    11

3.02

   Service Interruptions    13

3.03

   Initial Tenant Work    14 ARTICLE 4   
LEASEHOLD IMPROVEMENTS; TENANT COVENANTS AND LANDLORD WARRANTIES    14

4.01

   Acceptance of Demised Premises; Initial Improvements    14

4.02

   Alterations    15

4.03

   Landlord’s and Tenant’s Property    17

4.04

   Access and Changes to Building    18

4.05

   Maintenance of Demised Premises    19

4.06

   Compliance with Laws    20

4.07

   Right to Perform Covenants    21

4.08

   Wireless Network    21

4.09

   Landlord’s Representations and Warranties    22 ARTICLE 5    ASSIGNMENT AND
SUBLETTING    24

5.01

   Assignment, Etc    24

5.02

   Assignment and Subletting Procedures    25

5.03

   General Provisions    26

5.04

   Assignment and Sublease Profits    27 ARTICLE 6    SUBORDINATION; DEFAULT;
INDEMNITY    28

6.01

   Subordination    28

6.02

   Estoppel Certificate    29

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

          Page

6.03

   Default    29

6.04

   Remedies    30

6.05

   Re-Entry by Landlord    31

6.06

   Damages    31

6.07

   Right to Injunction    32

6.08

   Certain Waivers    32

6.09

   No Waiver    32

6.10

   Holding Over    32

6.11

   Landlord’s Breach    33

6.12

   Attorneys’ Fees    34

6.13

   Indemnification    34 ARTICLE 7    INSURANCE; CASUALTY; CONDEMNATION    35

7.01

   Compliance with Insurance Standards    35

7.02

   Tenant’s Insurance    36

7.03

   Landlord’s Insurance    36

7.04

   Other Insurance Requirements    36

7.05

   Subrogation Waiver    37

7.06

   Casualty    37

7.07

   Condemnation    38 ARTICLE 8    MISCELLANEOUS PROVISIONS    40

8.01

   Notice    40

8.02

   Building Rules    40

8.03

   Severability    40

8.04

   Certain Definitions    40

8.05

   Quiet Enjoyment    41

8.06

   Limitation of Landlord’s Personal Liability    41

8.07

   Survival    41

8.08

   Certain Remedies    41

8.09

   No Offer    42

8.10

   Captions; Construction    42

8.11

   Amendments    42

8.12

   Broker    42

8.13

   Merger    42

8.14

   Successors    42

8.15

   Applicable Law    43

8.16

   No Development Rights    43

8.17

   Signage and Directory    43

8.18

   Reserved    44

8.19

   No Recording    44

8.20

   Auditorium    44

8.21

   Representations    44

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

          Page

8.22

   OFAC Certification and Indemnification.    45

8.23

   Parking Contract    46 ARTICLE 9    RENEWAL OPTION    46

9.01

   Renewal Option    46 ARTICLE 10    RIGHT OF FIRST REFUSAL    48

10.01

   Right of First Refusal    48

10.02

   Non-Applicability of Section 10.01    49

 

EXHIBITS A    The Land B    Floor Plan of the Demised Premises C    Rules and
Regulations D    Security Procedures E-1    HVAC Plans – 13th Floor E-2    HVAC
Plans – 15th Floor E-3    HVAC Plans – Basement F    Standard Cleaning
Specifications G    Landlord’s Work H    [Intentionally Omitted] I   
Pre-Approved Architects, Engineers and Contractors J    Permitted Encumbrances K
   RJL Broker Agreement L    Best Broker Agreement

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Definition

   Where Defined AAA    Section 9.02 Additional Rent    Section 2.03 Affiliate
   Section 5.01 Alterations    Section 4.02 Applicable Period    Section 10.01
Arbitrator    Section 2.07 Assignment Consideration    Section 5.05 Auditorium
   Section 8.24 Assignment and Sublease Profits    Section 5.05 Badges   
Exhibit D Base Insurance Expense    Section 2.07 Base Operating Expense   
Section 2.04 Base Rate    Section 2.08 Base Tax Amount    Section 2.06 Base
Utility Expense    Section 2.07 Brokers    Section 8.13 Building    Recitals
Business Days    Section 3.01 Business Hours    Section 3.01 Casualty    Section
7.05 Code    Section 8.25 Commencement Date    Section 1.02 Comparison Year   
Section 2.07 Consumer Price Index    Section 2.04 Control    Section 5.01 Curing
Party    Section 4.08 Declaration    Section 8.18 Demised Premises    Section
1.01 ERISA    Section 8.25 Expiration Date    Section 1.02 Fair Market Rent   
Section 9.02 Financial Institution    Section 8.26 First Refusal Notice   
Section 10.01 Fixed Rent Credit Period    Section 2.05 Fixed Rent    Section
2.02 Fixtures    Section 4.03 Guidelines    Section 4.02 Indemnified Party   
Section 6.12 Initial Tenant Work    Section 3.03 Insurance Expenses    Section
2.07 Interest Rate    Section 2.10 Land    Recitals

 

- iv -



--------------------------------------------------------------------------------

Landlord’s Determination    Section 9.02 Landlord Services    Section 3.01
Landlord    Introduction Landlord’s Estimate    Section 2.07 Landlord’s Notice
   Section 2.04 Landlord’s Statement    Section 2.07 Landlord’s Work    Section
4.01 Laws    Section 4.06 Lease Year    Section 2.04 Network    Section 4.09 New
Tenant    Section 6.10 Notice    Section 8.01 Occupied Premises    Section 4.01
OFAC    Section 8.26 Offeror    Section 10.01 Operating Records    Section 2.07
Original Tenant    Section 8.20 Other Sublease Consideration    Section 5.05
Patriot Act    Section 8.26 Payment in Lieu of Operating Expenses    Section
2.04 Person    Section 8.26 Project    Recitals Public Areas    Exhibit C
Reletting Expenses    Section 6.06 Renewal Notice    Section 9.01 Renewal Option
   Section 9.01 Renewal Term    Section 9.01 Rent Notice    Section 9.02 Rent   
Section 2.01 Rules and Regulations    Section 8.02 Signage Threshold    Section
8.20 Specially Designated Nationals and Blocked Persons    Section 8.26
Successor Landlord    Section 6.01 Subtenant Payments    Section 5.04 Tax
Payment    Section 2.06 Tax Year    Section 2.06 Taxes    Section 2.06 Tenant
Delay    Section 4.01 Tenant    Introduction Tenant’s Basic Cost    Section 5.05
Tenant’s Insurance Payment    Section 2.07 Tenant’s Notice    Section 9.02
Tenant’s Property    Section 4.03 Tenant’s Share    Section 2.07 Tenant’s
Statement    Section 2.07 Tenant’s Utility Payment    Section 2.07

 

- v -



--------------------------------------------------------------------------------

Term    Section 1.02 Terms    Section 10.01 Transfer Notice    Section 5.03 U.S.
Person    Section 8.26 Units    Section 3.01 Utility Expenses    Section 2.07

 

- vi -



--------------------------------------------------------------------------------

LEASE, dated as of June 1, 2007, between 100 NORTH STANTON TOWER LLC, a Delaware
limited liability company, whose address is c/o Best Real Estate, 300 E. Main,
Suite 1200, El Paso, Texas 79901, Attention: Laura Pople (“Landlord”), and El
Paso Electric Company (“Tenant”), a Texas corporation whose address is 100 North
Stanton Street, El Paso, Texas 79901.

WITNESSETH:

WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to hire
from Landlord, on the terms hereinafter set forth, certain space in the office
building located at 100 North Stanton Street, El Paso, Texas 79901 (the
“Building”) on that certain land described on Exhibit A (the “Land”); the Land
and the Building and all plazas, sidewalks and curbs adjacent thereto are
collectively called the “Project”).

NOW, THEREFORE, Landlord and Tenant agree as follows:

ARTICLE 1

Demised Premises; Term; Use

1.01 Demise. (a) Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord, subject to the terms and conditions of this Lease, (i) the entire
rentable area of the 11th, 12th, 13th, 14th, 15th, and 16th floors, and
(ii) 5,500 Rentable Square Feet (“RSF”) of the basement of the Building,
substantially as shown on the floor plans annexed as Exhibit B (the “Demised
Premises”)

(b) For purposes of this Lease, Landlord and Tenant confirm that the Demised
Premises consists of 132,346 RSF, further described as follows:

 

Floor

   RSF

11

   20,693

12

   21,365

13

   20,693

14

   21,365

15

   21,365

16

   21,365

Basement

   5,500

TOTAL

   132,346

(c) Landlord and Tenant confirm that the total RSF in the Project is 379,389
square feet and the RSF within the Project will not be decreased during the Term
of this Lease except by condemnation or deed in lieu thereof.

(d) For purposes of this Lease “Tenant Share” will mean a fraction, the
numerator of which is the RSF of the Demised Premises and the denominator is the
RSF of the Project (currently 132,246 divided by 379,389, rounded to the nearest
percent 35%).



--------------------------------------------------------------------------------

1.02 Term. (a) The term of this Lease (the “Term”) is to begin on June 1, 2007
(the “Commencement Date”) and end on May 31, 2018 (the “Expiration Date”) unless
extended pursuant to the renewal option set forth in Article 9 hereof or sooner
terminated pursuant to the terms hereof or applicable law.

1.03 Use. The Demised Premises may be used and occupied by Tenant (and its
assignee or subtenants) as general and executive offices, administrative
operations (including ancillary uses in connection therewith), and any other
lawful use consistent with the office operations of an electric utility company;
provided, that in no event shall the Demised Premises be used for any of the
following: (a) offices or agencies of a government or political subdivisions
thereof or any other body having or asserting sovereign immunity; (b) offices of
any governmental bureau or agency of any government or any state or any
political subdivision thereof; (c) health care activities other than for
Tenant’s employees and family; (d) schools or other third-party training or
educational uses other than for Tenant’s employees; (e) restaurant use other
than a cafeteria or dining facility for Tenant’s employees and business guests;
(f) storage (other than storage in the basement or elsewhere in the Demised
Premises ancillary to an otherwise permitted use); (g) personnel agencies; (h) a
banking, trust company, or safe deposit business providing for walk-in public
business; (i) a savings bank, a savings and loan association, or a- loan company
providing for walk-in public business; (m) the sale of travelers’ checks and/or
foreign exchange; (j) a stock brokerage office or for stock brokerage purposes
providing for walk-in public business; or (k) offices for the manufacturing of
goods.

ARTICLE 2

Rent

2.01 Rent. “Rent” shall consist of Fixed Rent (as hereinafter defined) and
Additional Rent (as hereinafter defined).

2.02 Fixed Rent. The fixed rent (“Fixed Rent”) shall be at the rate of
$1,670,155.70 per annum and shall be payable by Tenant in equal monthly
installments of $139,179.64 each for the period commencing on the Commencement
Date and ending on the Expiration Date, subject to the terms of this Article 2.
The Fixed Rent shall be payable by Tenant in equal monthly installments, in
advance on the Commencement Date and on the first day of each calendar month
thereafter.

2.03 Additional Rent. “Additional Rent” means Tax Payments (Section 2.06),
Tenant’s Insurance Payment (Section 2.07), Tenant’s Utility Payment (Section
2.07) and Payments in Lieu of Operating Expenses (Section 2.04) (as each such
term is hereinafter defined) and all sums of money, other than Fixed Rent, at
any time payable by Tenant under this Lease, all of which Additional Rent shall
be deemed to be rent.

2.04 Payment in Lieu of Operating Expenses. (a) In lieu of remitting funds to
Landlord for certain operating expenses paid or incurred by or on behalf of
Landlord in connection with the Project (other than Tax Payments, Tenant’s
Insurance Payments and Tenant’s Utility Payments), the parties hereto agree that
commencing June 1, 2008 (the “Payment in Lieu Commencement Date”) and thereafter
for each calendar month any part or all

 

2



--------------------------------------------------------------------------------

of which falls within the Term, Tenant shall make a Payment in Lieu of Operating
Expenses (as hereinafter defined), calculated as set forth in subsection
(c) below, to Landlord as Additional Rent payable as set forth in subsection
(b) below. As used herein, the term (“Lease Year”) shall mean the twelve
(12) month period beginning June 1 and ending May 31.

(b) “Landlord’s Notice” means a statement furnished by Landlord to Tenant that
sets forth the estimated Payment in Lieu of Operating Expenses payable for any
Lease Year in which the Payment in Lieu of Operating Expenses is due. Tenant
shall pay to Landlord on the first day of each month during such Lease Year an
amount equal to one-twelfth (1/12) of Landlord’s Notice, which shall be credited
toward the Payment in Lieu of Operating Expenses for such Lease Year. If,
however, Landlord shall furnish a Landlord’s Notice subsequent to the
commencement of any Lease Year, then: (i) until the first day of the month
following the month in which such Landlord’s Notice is furnished to Tenant,
Tenant shall pay to Landlord on the first day of each month an amount equal to
the monthly sum payable by Tenant to Landlord under this Section in respect of
the last month of the preceding Lease Year; (ii) promptly after Landlord’s
Notice is furnished to Tenant or together therewith, Landlord shall give notice
to Tenant stating whether the installments of the Payment in Lieu of Operating
Expenses previously made for such Lease Year were greater or less than the
installments of the Payment in Lieu of Operating Expenses to be made for such
Lease Year in accordance with such Landlord’s Notice; and: (A) if there is a
deficiency, Tenant shall pay the amount thereof within thirty (30) Business Days
after demand therefor; or (B) if there has been an overpayment, Landlord shall
either refund to Tenant the amount thereof within thirty (30) Business Days or,
at Tenant’s election, credit the amount thereof against the next installment or
installments of Additional Rent (in either case, provided that no event of
default or event for which notice has been given and with the passage of time
would constitute default then exists); provided further, however, such amount
due to Tenant shall be credited or paid, as set forth herein, if such default is
cured in accordance with the terms of this Lease. Landlord may not give more
than one Landlord’s Notice in any Lease Year. In the event Landlord fails to
provide a Landlord’s Notice within three (3) months after the beginning of a
Lease Year, Tenant may demand Landlord provide such notice, and if Landlord
fails to do so within thirty (30) days and ultimately owes Tenant a refund for
Payments in Lieu of Operating Expenses for such year, such refund shall be paid,
or credited, with interest at the Base Rate plus 3% per annum from the date such
refund or credit should have been paid, or applied, until in fact paid or
applied.

(c) “Base Operating Expense” means $877,801.63

(d) “Payment in Lieu of Operating Expenses” means an amount, payable as provided
above, equal to fifty percent (50%) of the product derived by multiplying
(i) the Base Operating Expense by (ii) the percentage by which the Consumer
Price Index (as hereinafter defined) in effect on the first day of such Lease
Year shall exceed the Consumer Price Index in effect on June 1, of the previous
year (such percentage being equal to the fraction, the denominator of which
shall be the Consumer Price Index in effect on June 1st of the year immediately
preceding such Lease Year, and the numerator of which shall be the Consumer
Price Index in effect on June 1 of the current Lease Year minus the Consumer
Price Index in effect on June 1st of the year immediately preceding such Lease
Year). Notwithstanding the foregoing, in no event shall the increase in the
Payment in Lieu of Operating Expenses for any Lease Year exceed two percent
(2%) of the sum of (i) the Base Operating Expense and (ii) the

 

3



--------------------------------------------------------------------------------

prior Lease Year’s Payment in Lieu of Operating Expenses. For example, if the
Consumer Price Index is 130 for June 1, 2008 and is 125 for June 1, 2007, then
the Payment in Lieu of Operating expenses for the Lease year beginning June 1,
2008 is (0.50)[(130-125)/125)]($877,801.63)=$17,556.03. Since the Payment in
Lieu of Operating Expenses for the Lease Year beginning June 1, 2007 is zero,
the maximum Payment in Lieu of Operating Expenses for the Lease Year beginning
June 1, 2008, is (0.02)($877,801.63+0.0)=$17,556.03. Accordingly, in this
example, if the Consumer Price Index for June 1, 2008 had been a higher number,
it would not have resulted in a higher Payment in Lieu of Operating Expenses for
the Lease Year beginning June 1, 2008.

(e) As used herein, “Consumer Price Index” shall mean the Consumer Price Index
published by the Bureau of Labor Statistics of the United States Department of
Labor for all Urban Consumers, U.S. City average, or any successor index
thereto, all items (1982-84=100). In the event that the Consumer Price Index is
converted to a different standard reference based or otherwise revised in the
terms or number or kind of items contained therein or otherwise, the
determination of the Payment in Lieu of Operating Expenses and increases
therein, if any, shall be made with the use of such conversion factor, formula
or table for converting the Consumer Price Index as may be published by the
Bureau of Labor Statistics or, if said Bureau shall not publish the same, then
with the use of such conversion factor formula or table as may be published by a
nationally recognized publisher of similar statistical information reasonably
selected by Landlord and reasonably approved by Tenant. If a conversion factor,
formula or table is unavailable, Landlord and Tenant will reasonably agree on a
method to adjust the Consumer Price Index, or any successor thereto, to the
figure that would have been arrived at had the manner of computing the Consumer
Price Index in effect on the date of this Lease not been altered as reasonably
determined by Landlord. If the Consumer Price Index ceases to be published on a
monthly basis, then the shorter or longer period for which the Consumer Price
Index is published which includes the first day of June shall be used. If the
Consumer Price Index ceases to be published, and there is no successor thereto,
such other index as Landlord and Tenant shall reasonably agree upon in writing
shall be substituted for the Consumer Price Index. If Landlord and Tenant cannot
agree on an index within sixty (60) days after the Consumer Price Index ceases
to be published then the increase contemplated herein shall be established by
arbitration conducted with the Real Estate Valuation Arbitration Rules
(Expedited Procedures) of the American Arbitration Association.

(f) No downward or upward adjustments or recomputations, retroactive or
otherwise, shall be made due to any revision which may later be made in the
first published figure of the Consumer Price Index for any month or date
relevant under this Section.

(g) Tenant’s liability for the Payment in Lieu of Operating Expenses for any
Lease Year in which the Term ends shall be the pro-rated amount of the total
Payment of Lieu of Operating Expenses for such Lease Year, based upon the number
of days of the Term falling within such Lease Year.

2.05 Fixed Rent Credit Period. (a) In lieu of providing Tenant with a tenant
improvement allowance to refurbish the Demised Premises, Landlord agrees that,
Tenant shall be entitled to credits against the Fixed Rent otherwise payable
hereunder during the first eight (8) months following the Commencement Date (the
“Fixed Rent Credit Period”) in an amount equal

 

4



--------------------------------------------------------------------------------

to: (i) one hundred (100%) percent of each monthly installment of Fixed Rent
otherwise due during the first seven (7) months of the Fixed Rent Credit Period;
and (ii) $110,433.40 of the monthly installment of Fixed Rent otherwise due
during the eighth (8th) month of the Fixed Rent Credit Period.

(b) Nothing contained in this Section shall reduce or delay Tenant’s obligation
to pay Additional Rent otherwise due hereunder.

2.06 Tax Payments. (a) “Base Tax Amount” means $379,389.00.

(b) “Taxes” means: only any real property taxes and assessments imposed by
state, municipal, county, and district governmental and quasi-governmental
authorities, including, without limitation, the Downtown Management District (as
distinguished from federal and state governmental authorities) against the
owners of real property, or against real property which relate to the Project,
separately from any other property of the owner of the subject property. Real
property taxes and assessments shall be prorated based on a three hundred
sixty-five (365) day year to take into account any partial tax year in which the
Commencement Date and the Expiration Date occur or an early termination occurs.
Nothing contained in this Lease, however, shall be deemed or construed to
include within real property taxes and assessments: (i) any transfer,
documentary or stamp tax; (ii) any tax upon the revenue, income, profits or
business of Landlord and/or the Project (other than taxes on rents (as opposed
to an income tax) to the extent imposed as a replacement of existing Taxes or in
lieu of an increase in Taxes)); or (iii) any personal property taxes, payroll
taxes, capital levy, or franchise taxes or inheritance or estate taxes, even
though such taxes may become a lien against the Demised Premises or the Project.
If a tax existing at the time of execution of this Lease is not included in the
Base Tax Amount, such tax may not be included in the calculation of Taxes in
subsequent Tax Years. If a future tax should be levied, assessed or imposed by
the State of Texas or by any political subdivision thereof in lieu of or as a
substitute for a tax or an addition to a Tax upon the real estate relating to
the Demised Premises, or on rents, such tax shall be deemed to be included
within the meaning of the term “Taxes” as used in this article to the extent
that (i) such tax is in lieu of or a substitute for a tax upon the real estate
and/or improvements comprising the Demised Premises; or (ii) such tax is
generally passed through to those tenants in the El Paso area that generally pay
their share of increase in real estate taxes; provided, however, that the amount
of such tax to be so included shall in no event be a greater amount than would
have been payable by Landlord by way of such substitution tax had the rental
hereunder upon which said tax is imposed been the sole taxable income of
Landlord for the year in question after allowing for any credits and deductions
attributable to such tax.

(c) “Tax Year” means each period of 12 months, commencing on January 1 of each
such period, in which occurs any part of the Term, or such other period of 12
months occurring during the Term as hereafter may be adopted as the fiscal year
for real estate tax purposes.

(d) Beginning in 2008, if Taxes on the Building for any Tax Year shall exceed
the Base Tax Amount, Tenant shall pay to Landlord (as a “Tax Payment”) Tenant’s
Share of the amount by which Taxes for such Tax Year are greater than the Base
Tax Amount, payable in twelve (12) equal monthly payments, on the first day of
each month commencing with the month

 

5



--------------------------------------------------------------------------------

after Landlord provides Tenant a copy of the actual Tax bill for the applicable
Tax Year, along with a calculation and backup for Tenant’s Share of the Taxes;
provided, however, that in the event the copy of the actual Tax bill is
delivered to Tenant after January 1 of any year, on the first day of the second
month following delivery of such bill, Tenant shall pay to Landlord 1/12th of
the Tax Payment multiplied by the number of months in the year from January
through the month of such payment (both months inclusive), less any amounts
previously paid on account of such bill, and shall thereafter make a payment
equal to 1/12th of the Tax Payment on the first day of each month until a new
Tax bill is delivered to Tenant. In the event Landlord fails to deliver to
Tenant a copy of the actual Tax bill for the applicable Tax Year by January 1 of
such Tax Year, Tenant shall pay, on the first day of each month until such tax
bill is received, an amount equal to one-twelfth (1/12) of Tenant’s Tax Payment
for the year immediately preceding such Tax Year. By February 28 of each
calendar year, as is customary in the El Paso, Texas office building market,
Landlord shall engage a property tax consultant designated by Landlord and
approved by Tenant, which approval shall not be unreasonably delayed or
withheld, to represent Landlord in any valuation protest with respect to the
Property initiated during such calendar year. In the event the valuation of the
Building is increased, Landlord agrees to (a) provide to Tenant a copy of the
notice of valuation at least 15 days before the end of the period during which
such valuation can be protested, (b) if requested by Tenant in writing at least
5 business days prior to the deadline for protests of valuation, file with the
proper authorities a protest of such valuation and pursue such protest in a
commercially reasonable manner. The third party fees and expenses incurred by
Landlord in engaging the property tax consultant and pursuing the valuation
protest shall be added to Taxes prior to calculating Tenant’s Share of the
Taxes.

(e) If Landlord shall receive a refund of, rebate on, or discount on Taxes,
Landlord shall, if Tenant’s Share of Taxes for the applicable period has not
been calculated, deduct the amount thereof from Taxes, or if Tenant’s Share
thereof has been calculated, pay to Tenant, Tenant’s Share of the net amount
thereof (after deducting therefrom the reasonable costs and expenses of
obtaining the same, including, without limitation, appraisal, accounting and
legal fees, to the extent that such costs and expenses were not included in the
Taxes for such Tax Year) or credit such net amount against Additional Rent next
due and payable, at Tenant’s option (in either case, provided that no event of
default or event for which notice has been given and with the passage of time
would constitute default then exists); provided further, however, such amount
due to Tenant shall be credited or paid, as set forth herein, if such default is
cured in accordance with the terms of this Lease. In no event shall such payment
to Tenant exceed Tenant’s Tax Payment paid for such Tax Year.

(f) Notwithstanding anything contained herein, Tenant will not be responsible
for payment of Tenant’s Share of Taxes to the extent of taxes attributable to
penalties or interest on Taxes or for periods not included within the Term of
this Lease.

(g) Landlord will pay all Taxes and any other assessments that could become a
lien on the Demised Premises or the Project prior to the time such Taxes and
assessments become due and payable without interest or penalty, to the extent
failure to do so would have a material adverse effect on Tenant’s use and
occupancy of the Demised Premises.

2.07 Insurance Expenses and Utility Expenses. For the purposes of this
Section 2.07, the following terms shall have the meanings set forth below:

 

6



--------------------------------------------------------------------------------

(a) “Comparison Year” means with respect to Insurance Expenses and Utility
Expenses, 2008 and each subsequent calendar year.

(b) “Insurance Expenses” shall include the aggregate of all premiums paid or
incurred by or on behalf of Landlord for Landlord’s Insurance (including any
allocated premiums for blanket policies, as reasonably determined by Landlord,
but the premium allocated to the Property with respect to any blanket policy may
not exceed the cost of comparable insurance coverage available through a policy
covering only the Property).

(c) “Utility Expenses” shall include the aggregate of all costs and expenses
(and taxes, if any, thereon) paid or incurred by or on behalf of Landlord paid
to unrelated third party utility providers (or, if incurred or paid to related
parties, such costs and expenses shall not exceed the amounts Landlord would
have paid to unrelated third party utility providers) in respect of the cost of
purchasing, providing and delivering electricity, gas, oil, steam, water, heat,
ventilation, air conditioning, and other fuel and utilities for the Project,
(including all leased premises therein) and all taxes, fees, surcharges and
other costs associated therewith.

(d) “Landlord’s Insurance” shall mean (i) commercial general liability insurance
issued by one or more insurance carriers, insuring against liability for injury
to or death of persons and loss of or damage to property occurring in and on the
Project, with primary coverage limits of at least One Million Dollars
($1,000,000.00) and umbrella liability limits of at least Ten Million Dollars
($10,000,000.00) combined single limits for bodily injury and property damage
per occurrence; (ii) all risk property damage insurance and a standard extended
coverage endorsement issued by one or more insurance carriers covering the
Project to the extent of their full replacement value exclusive of foundation
and excavation costs, inclusive of terrorism insurance if available at
commercially reasonable rates (as reasonably determined by Landlord); (iii) fire
and extended coverage insurance on the portion of the Building constructed by
Landlord including building standard leasehold improvements; and (iv) such other
insurance as is typically maintained by owners of first class buildings in El
Paso, Texas.

(e) “Base Insurance Expense” means $68,290.02.

(f) “Base Utility Expense” means $663,930.75.

(g) “Landlord’s Statement” means an instrument or instruments containing a
comparison of (a) the Base Insurance Expense and the Insurance Expenses and/or
(b) the Base Utility Expense and the Utility Expenses, payable for any
Comparison Year.

(h) “Tenant’s Insurance Payment” means Tenant’s Share of the excess (if any) of
the Insurance Expenses payable for any Comparison Year over the Base Insurance
Expense.

(i) “Tenant’s Utility Payment” means Tenant’s Share of the excess (if any) of
the Utility Expenses payable for any Comparison Year over the Base Utility
Expense.

(j) If the Insurance Expenses or Utility Expenses payable for any Comparison
Year (any part or all of which falls within the Term) shall exceed the Base
Insurance Expense or Base Utility Expense, as applicable, Tenant shall pay
Tenant’s Insurance Payment and Tenant’s Utility Payment, as the case may be, to
Landlord as Additional Rent payable in twelve (12) equal

 

7



--------------------------------------------------------------------------------

monthly payments as set forth below. Landlord covenants that the Insurance
Expense and Utility Expense will be contracted for in an arms-length transaction
with third party insurers and utility providers without charges added on by
Landlord.

(k) Landlord may furnish to Tenant, with respect to each Comparison Year, a
written statement setting forth in reasonable detail Landlord’s estimate of
Tenant’s Insurance Payment and/or Tenant’s Utility Payment for such Comparison
Year (“Landlord’s Estimate”). Tenant shall pay to Landlord on the first day of
each month during such Comparison Year an amount equal to one-twelfth (1/12) of
Landlord’s Estimate, which shall be credited toward Tenant’s Insurance Payment
or Tenant’s Utility Payment, as applicable, for such Comparison Year. If,
however, Landlord shall furnish a Landlord’s Estimate subsequent to the
commencement of any Comparison Year, then: (i) until the first day of the second
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this section in respect of the
last month of the preceding Comparison Year; (ii) promptly after Landlord’s
Estimate is furnished to Tenant or together therewith, Landlord shall give
notice to Tenant stating whether the installments of Tenant’s Insurance Payment
and Tenant’s Utility Payment previously made for such Comparison Year as
applicable, were greater or less than the installments of Tenant’s Insurance
Payment and Tenant’s Utility Payment to be made for such Comparison Year in
accordance with such estimate as applicable; and: (A) if there is a deficiency
in either such payment, Tenant shall pay the amount thereof within thirty
(30) Business Days after demand therefor; or (B) if there has been an
overpayment in either such payment, Landlord shall either refund to Tenant the
amount thereof within thirty (30) Business Days or, at Tenant’s election, credit
the amount thereof against the next installment or installments of Additional
Rent (in either case, provided that no event of default or event for which
notice has been given and with the passage of time would constitute default then
exists); provided further, however, such amount due to Tenant shall be credited
or paid, as set forth herein, if such default is cured in accordance with the
terms of this Lease; and (iii) on the first day of the second month following
the month in which Landlord’s Estimate is furnished to Tenant; and monthly
thereafter throughout the remainder of such Comparison Year, or until a new
Landlord’s Estimate is delivered, Tenant shall pay to Landlord an amount equal
to one-twelfth of Tenant’s Insurance Payment and Tenant’s Utility Payment shown
on such applicable Landlord’s Estimate. Landlord may, at any time or from time
to time furnish to Tenant a revised Landlord’s Estimate of Tenant’s Insurance
Payment or Tenant’s Utility Payment for such Comparison Year as applicable; and
in such case, Tenant’s Insurance Payment or Tenant’s Utility Payment, as
applicable, for such Comparison Year shall be adjusted and paid or refunded; or,
at Landlord’s election, credited, as the case may be, substantially in the same
manner as provided in this subsection (k).

(l) After the end of each Comparison Year, Landlord shall furnish to Tenant an
initial Landlord’s Statement for such Comparison Year within 180 days of the
expiration of such Comparison Year. If Landlord’s Statement shall show that the
sums paid by Tenant under this section exceeded the actual amount of Tenant’s
Insurance Payment and/or Tenant’s Utility Payment required to be paid by Tenant
for such Comparison Year as applicable, Landlord shall either refund to Tenant
the amount of such excess within thirty (30) Business Days or, at Landlord’s
election, credit the amount of such excess against the next installment or
installments of Additional Rent (in either case, provided that no event of
default or event for which notice has

 

8



--------------------------------------------------------------------------------

been given and with the passage of time would constitute default then exists);
provided further, however, such amount due to Tenant shall be credited or paid,
as set forth herein, if such default is cured in accordance with the terms of
this Lease; and if Landlord’s Statement for any Comparison Year shall show that
the sums so paid by Tenant were less than Tenant’s Insurance Payment and/or
Tenant’s Utility Payment payable by Tenant for such Comparison Year, Tenant
shall pay the amount of such deficiency within thirty (30) Business Days after
demand therefor. Tenant shall continue to pay estimated payments as set forth
above, until a new statement is delivered. If a reconciliation statement is not
delivered within 180 days of the end of a year, and if such statement, when
initially delivered, reflects a payment due to Tenant, such payment shall be
made, or credited, as set forth above, with interest at the Base Rate plus
3% per annum, payable from the first day after the expiration of the year for
which the statement is rendered, until the refund is paid or credited. Landlord
may correct any statement previously delivered in good faith based on
information not reasonably available to Landlord at the time such statement was
rendered up to 12 months after the first statement was delivered. Amounts due by
one party to the other reflected in such revised statement shall be paid, or
credited, as applicable, as set forth herein, without interest.

(m) The Landlord’s Statements shall be certified by Landlord as being correct.
Landlord shall keep good and accurate books and records in accordance with
generally accepted accounting principles concerning the Utility Expense and
Insurance Expense for a period of three (3) years after rendered and Tenant and
its agents shall have the right, upon ten (10) days’ notice, to audit, inspect
and copy such books and records. If any Landlord’s Statement previously
furnished to Tenant shall reflect a greater amount than the actual amounts shown
by such audit, Landlord and Tenant shall in good faith determine if they can
resolve such dispute. If, after thirty (30) days after Landlord’s receipt of the
audit Landlord and Tenant are unable to agree, the matter shall be arbitrated as
set forth below.

(n) If Landlord and Tenant are unable to agree on the result of the audit within
the 30 day period describe above, either Party may give notice of arbitration.
The dispute shall be resolved by binding arbitration under the Real Estate
Arbitration Rules of the American Arbitration Association (“AAA”). The
arbitration shall be conducted in Dallas, Texas by a single arbitrator selected
in accordance with the rules of AAA. The arbitrator shall render a written
decision setting forth findings of fact and conclusions of law within 120 days
after the notice of arbitration. The arbitrator shall award to the prevailing
party, in addition to any other relief granted, its expenses and attorneys fees
incurred in connection with the dispute and the arbitration. The arbitrator’s
decision made in accordance with this section shall be binding upon the parties;
and any such determination so made in accordance herewith may be entered as a
judgment in any court of competent jurisdiction. Tenant shall pay the fees and
expenses of the arbitrator, unless the arbitrator shall determine that Landlord
overstated Insurance Expenses or Utility Expenses for such Comparison Year, as
finally determined, in which case Landlord shall pay such fees and expenses.
Landlord and Tenant hereby agree that any determination made by an arbitrator
designated pursuant to this section shall not exceed the amount(s) as determined
to be due in the first instance by Landlord’s Statement, nor shall such
determination be more than the amount(s) claimed to be due by Tenant in Tenant’s
Statement; and that any determination which does not comply with the foregoing
shall be null and void and not binding on the parties. In rendering such
determination such arbitrator shall not add to, subtract from or otherwise
modify the provisions of this Lease, including the immediately preceding
sentence.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this section, Tenant, pending the
resolution of any contest pursuant to the terms hereof shall continue to pay all
sums as determined to be due in the first instance by Landlord’s Statement. Upon
the resolution of such contest, suitable adjustment shall be made and an
appropriate credit, if applicable, shall be granted by Landlord to Tenant
against the next installments of Additional Rent due under this Lease (except
that if such resolution occurs during the final year of the Term of this Lease,
Landlord shall refund such amount to Tenant within ten (10) Business Days).

2.08 Miscellaneous Provisions. (a) Except as set forth herein, Landlord’s
failure to render or delay in rendering a Landlord’s Statement with respect to
any Comparison Year or Tax Year or any component of the Payment in lieu of
Operating Expenses, Tax Payment, Tenant’s Insurance Payment or Tenant’s Utility
Payment shall not prejudice Landlord’s right to render a Landlord’s Statement
with respect to any such Comparison Year or Tax Year or any such component, nor
shall the rendering of a Landlord’s Statement for any Comparison Year or Tax
Year prejudice Landlord’s right to thereafter render a corrected Landlord’s
Statement for such Comparison Year or Tax Year. Notwithstanding the foregoing
sentence, if Landlord does not render a Landlord’s Statement within twelve
(12) months after the beginning of the Comparison Year, Landlord shall be deemed
to have waived its right to one-half of the amount payable by Tenant under such
Landlord’s Statement for such Comparison Year, and if Landlord does not render a
Landlord’s Statement within twenty-four (24) months after the beginning of the
Comparison Year, Landlord shall be deemed to have waived the right to deliver a
Landlord’s Statement for such Comparison Year.

(b) Each Tax Payment in respect of a Tax Year, and each Tenant’s Insurance
Payment and Tenant’s Utility Payment in respect of a Comparison Year, which
begins prior to the Commencement Date or ends after the expiration or earlier
termination of this Lease, and any refund shall be prorated to correspond to
that portion of such Tax Year or Comparison Year occurring within the Term. Any
payments owed by one party to the other after expiration of this Lease shall be
paid within thirty (30) Business Days of rendering of a statement therefore
(except that Tenant shall not be entitled to any refund if an event of default
or event for which notice has been given and with the passage of time would
constitute default then exists; provided further, however, such amount due to
Tenant shall be credited or paid, as set forth herein, if such default is cured
in accordance with the terms of this Lease). In no event will Tenant be liable
to Landlord for payments invoiced more than twelve (12) months after the
Expiration Date or earlier termination of this Lease.

(c) For purposes of this Lease the “Base Rate” shall be the so called prime or
base rate from time to time in effect at Citibank, N.A. or any successor
thereto, or if no successor, as announced by the Wall Street Journal, or,
failing that, as published by a national banking organization having an office
in El Paso, Texas.

2.09 Intentionally Omitted.

2.10 Manner of Payment. Tenant shall pay all Rent as the same shall become due
and payable under this Lease either by wire transfer of immediately available
federal funds as directed by Landlord or by check (subject to collection), in
each case at the times provided herein, without notice or demand and without
abatement, setoff or counterclaim. All Rent shall

 

10



--------------------------------------------------------------------------------

be paid in lawful money of the United States of America to Landlord at the
address shown in the preamble to this Lease or if by wire transfer, to the
account to be provided by Landlord, or to such other place or account as
Landlord may from time to time designate. If Tenant fails timely to pay any
Rent, Tenant shall pay interest thereon from the date beginning five (5) days
after notice from Landlord, to the date of Landlord’s receipt thereof at the
Interest Rate. Notwithstanding the foregoing, Landlord shall not be obligated to
provide notice of a failure to pay Rent before interest accrues more than twice
in any 12-month period. If Tenant fails to pay Rent when due the third time, and
each time thereafter, in any 12-month period, interest shall accrue at the
Interest Rate from the date due until paid. “Interest Rate” means the lesser of:
(i) the Base Rate plus 3%; or (ii) the maximum rate permitted by law. Any
Additional Rent for which no due date is specified in this Lease shall be due
and payable on the 30th day after the date of invoice.

ARTICLE 3

Services

3.01 Services. From and after the date that Tenant first occupies the Demised
Premises for the conduct of Tenant’s business, Landlord shall furnish Tenant
with the following services (collectively, “Landlord Services”):

(a) heat, ventilation and air-conditioning (“HVAC”) to the Demised Premises
during Business Hours, as hereinafter defined, to all spaces in the Demised
Premises. In addition, Landlord shall furnish HVAC 24 hours per day, 7 days per
week to the following: (i) the far east segment of the 13th floor (see Exhibit
E-1), (ii) the far west segment of the 15th floor (see Exhibit E-2) and
(iii) the southwest corner of the basement (see Exhibit E-3). HVAC shall be
furnished to maintain the temperature in the Demised Premises within a range of
68 to 74 degrees Fahrenheit. If Tenant shall require HVAC services at any times
other than during Business hours, Landlord shall furnish such service within 120
minutes of receiving a request from Tenant sent to the name (at the contact
information) provided to Tenant from time to time. Tenant’s initial contact
shall be Terri Porsberg at (915) 241-6684 and Tenant shall pay to Landlord
promptly upon demand as Additional Rent for such additional service at a rate of
$70.00 per hour of requested use, regardless of whether the request (or
overlapping requests) is (are) for one floor or more than one floor of the
Demised Premises. The rate is to be adjusted once each year, in January, during
the Term in proportion to the change in the electric rate, water rate, labor
rates and other costs incurred by Landlord in providing such services, as
reasonably determined and documented by Landlord, applicable to the Building
from the previous January.

(b) (i) passenger elevator service to each floor of the Demised Premises at all
times during Business Hours (as hereinafter defined), with at least one
passenger elevator subject to call at all other times, and (ii) freight elevator
service to the Demised Premises at all times. Freight elevator usage shall be on
an unreserved basis. Tenant’s use of all elevators and loading docks shall be on
a non-exclusive basis (except as set forth herein) and subject to Landlord’s
reasonable security procedures it may from time to time impose;

(c) reasonable quantities of hot and cold water to the floor(s) on which the
Demised Premises are located for the Demised Premises at all times;

 

11



--------------------------------------------------------------------------------

(d) electric energy for Tenant’s reasonable use of lighting and other electrical
fixtures, appliances and equipment consistent with typical office use, including
Tenant’s internal data processing center. In no event shall Tenant’s consumption
of electricity exceed the capacity of existing feeders to the Building or the
risers or wiring serving the Demised Premises, as reasonably determined by
Landlord nor shall Tenant be entitled to any power in the Building in excess of
5 watts per useable square foot, connected load, as reasonably determined by
Landlord, exclusive of electric power for Building standard HVAC. Tenant, upon
notice from Landlord, shall immediately cease using any machines or equipment
that violate this subsection;

(e) cleaning services on Business Days in accordance with Exhibit F attached
hereto. Notwithstanding the foregoing, Landlord shall not be required to clean
any portions of the Demised Premises used for preparation, serving or
consumption of food or beverages and Tenant shall retain Landlord’s cleaning
contractor to perform such cleaning at Tenant’s expense. Landlord’s cleaning
contractor shall have access to the Demised Premises after 5:00 p.m. and before
8:00 a.m. and shall have the right to use, without charge therefor, all light,
power and water in the Demised Premises reasonably required to clean the Demised
Premises;

(f) available shaft space in the Building for the installation (if one is not
already present) of a telecommunications riser to be installed by Tenant or
Tenant’s contractor, at no cost to Landlord, for use by Tenant and other
Building occupants. Such riser shall be in a location reasonably selected by
Landlord and such installation shall be subject to such rules and requirements
as Landlord may reasonably impose. Tenant may, at Tenant’s option, negotiate
with other telecommunications providers for use of existing risers then
permitted by Landlord to be used by telecommunications providers, or for the
installation of additional risers, provided that Landlord shall incur no expense
in connection therewith, shall reasonably determine that space is available for
such carrier or additional riser(s), as applicable, and shall reasonably approve
of such carrier. Any work performed by such other carrier shall be subject to
such rules and requirements as Landlord may reasonably impose;

(g) Tenant shall have the right to install and maintain at Tenant’s sole expense
(including the expense of sealing any roof penetrations) on the roof of the
Building (a) satellite and other communications equipment, and (b) supplemental
and/or backup cooling equipment, in each case for its own use that does not, in
combination with the other existing roof-mounted equipment, exceed the
load-bearing capacity of the roof. Tenant and Landlord will cooperate to
determine the nature, size and locations that reasonably balance the needs of
Landlord and Tenant with respect to such equipment. Tenant’s facilities
management personnel shall have access to the roof of the Building when
accompanied by a representative of Landlord’s property management company.
Landlord shall require its property management company to make a representative
available for such purpose upon reasonable notice, provided that Tenant shall be
responsible for the reasonable charges of the management company for such
representative if roof access is required outside Business Hours; and

(h) Landlord shall provide a staffed Building security desk 24 hours a day, 7
days a week. Tenant shall have access to the Demised Premises (subject to the
terms hereof) 24 hours a day, 7 days a week.

 

12



--------------------------------------------------------------------------------

3.02 Service Interruptions. (a) Landlord may stop or interrupt any Landlord
Service and may stop or interrupt the use of any Building facilities and systems
(collectively a “Landlord Interruption”) at such times as may be necessary and
for as long as may reasonably be required by reason of accidents; strikes;
inability to secure a proper supply of fuel, gas, steam, water, electricity,
labor or supplies; governmental actions; or by reason of any other cause beyond
the control of Landlord. Further, Landlord may impose a Landlord Interruption if
such interruption is required to make repairs, alterations or improvements to
the Project, but in so doing, Landlord shall (i) use commercially reasonable
efforts to minimize any interference with Tenant’s operation of its business;
and (ii) shall not, except in an emergency, interrupt utility services to the
Demised Premises other than after Business Hours and on reasonable prior notice
to Tenant. If Landlord imposes a Landlord Interruption that interferes with
Tenant’s use of the Demised Premises, the determination of what are
“commercially reasonable efforts” by Landlord and what is an “equitable
abatement” of rent shall take into account, among other things, that Tenant is
an electric utility that actually operates from some parts of the Demised
Premises 24 hours per day, 365 days per year, and accordingly, it may be
appropriate for Landlord to incur costs for overtime, additional personnel and
the like to minimize the extent and duration of any such interruption even if
such costs would not normally be necessary for a typical 8 to 5, five day per
week office operation. Landlord shall not be liable if the Building’s HVAC
system cannot adequately cool the Demised Premises if Tenant’s equipment or
occupancy levels exceed the system’s design specifications (which design
specifications for the Demised Premises other than the Occupied Premises provide
at least as much cooling capacity as the design specifications for the Occupied
Premises), or because of the manner or method Tenant has partitioned the Demised
Premises. In addition, Landlord shall not materially impair Tenant’s access to
the Demised Premises. Provided that such stoppage or interruption is permitted
by the other provisions of this Articles 3, Landlord shall have no liability to
Tenant by reason of any stoppage or interruption of any Landlord Service, or
other service under this Article for any reason and such interruption or
stoppage or interference with access shall not constitute an eviction, actual or
constructive, nor entitle Tenant to any abatement of Rent, or other
compensation, except that if such interruption or stoppage: (i) continues for a
period in excess of (a) three (3) consecutive Business Days or (b) ten
(10) Business Days in any forty-five (45) Business Day period; (ii) materially
impairs Tenant’s access to the Demised Premises or prevents Tenant’s reasonable
use of the Demised Premise or a portion thereof for the conduct of business
therein; and (iii) is not the result of the intentional wrongful acts or
negligence of Tenant, then Tenant, as its sole and exclusive remedy for such
interruption, shall be entitled to an equitable abatement of Rent commencing on
(1) the fourth (4th) consecutive Business Day and continuing through the date on
which such Landlord Service is restored, or (2) the eleventh (11th) Business Day
of such interruption or stoppage in a given forty-five (45) Business Day period
and continuing until such interruption or stoppage has not occurred for
forty-five (45) Business Days, as the case may be. In addition, commencing on
such fourth (4th) consecutive Business Day or eleventh (11th) Business Day out
of 45th Business Day, as applicable, and continuing during the time such
services are not provided or access is materially impaired. Tenant shall have
its rights under Section 6.11 hereof, as if such failure was of an emergency
nature (i.e., not requiring thirty (30) day notice), but otherwise subject to
the terms of Section 6.11 hereof.

(c) Reserved.

 

13



--------------------------------------------------------------------------------

(d) “Business Hours” means 7:00 a.m. to 7:00 p.m. on Business Days and 9 a.m. to
2 p.m. [on all other days]. “Business Days” means all days except Saturday,
Sundays, New Year’s Day, President’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving, the day following Thanksgiving, Christmas and any other days
which are hereafter generally observed as new federal holidays in the El Paso,
Texas area.

(e) Except as expressly specified in Section 3.01, Landlord shall not be
required to provide any services to the Demised Premises.

3.03 Initial Tenant Work. “Initial Tenant Work” means the installation of
fixtures, improvements and appurtenances attached to or built into the Demised
Premises to prepare the Demised Premises for Tenant’s use and occupancy, all of
which shall be consistent with the preliminary drawings previously approved by
Landlord, and shall not include movable partitions, business and trade fixtures,
machinery, equipment, cabling, furniture, furnishings and other articles of
personal property.

ARTICLE 4

Leasehold Improvements; Tenant Covenants and Landlord Warranties

4.01 Acceptance of Demised Premises; Initial Improvements. (a) Tenant confirms,
represents and agrees that it is currently in possession of a portion of the
Demised Premises consisting of the entire 11th, 12th, 14th, 15th, and 16th
floors of the Building (the “Occupied Premises”). Tenant hereby confirms that it
is acquainted with the apparent condition of the Occupied Premises. Landlord
represents and warrants that the common areas of the Project will be in
compliance with all Legal Requirements during the Term hereof. Tenant
acknowledges that no representations or warranties of any kind with respect to
the physical condition, the state of repair and/or utility or fitness for a
particular use or purpose thereof, or with respect to any fixtures, equipment or
personal property therein contained, have been made to Tenant, except as
expressly set forth herein. It is agreed that, except as expressly set forth
herein, in no event shall Landlord have any obligation or be required to do any
work, supply any materials or equipment and/or make any installation, repair or
alteration of any kind in, to or at the Demised Premises in order to prepare
same for the continued occupancy by Tenant or otherwise, Tenant hereby
acknowledging that it shall be responsible for all costs and expenses relating
to the preparation of the Demised Premises.

(b) Landlord, at Landlord’s expense, shall perform or cause to be performed the
work described on Exhibit G (“Landlord’s Work”) in the Demised Premises in
accordance with the provisions thereof. All improvements which do not constitute
Landlord’s Work shall constitute Alterations and shall be performed by Tenant at
Tenant’s expense in accordance with Section 4.02. Tenant acknowledges that
Landlord may perform certain of the Landlord’s Work after the Commencement Date,
and during the period that Tenant is performing its Initial Tenant Work to the
extent commercially reasonable to do so. Performance of such Landlord’s Work
shall not affect the Commencement Date. Landlord and Tenant shall cooperate with
each other to the full extent commercially practicable, and each acknowledges
that there may be minor inconvenience and associated delays in each performing
its work concurrently that (i) are consistent with such cooperation and (ii) do
not entitle either party to claim a delay caused by the

 

14



--------------------------------------------------------------------------------

other. Each party shall instruct its contractors and construction managers and
representatives of the requirement that each cooperate and coordinate
construction schedules with the other party. The parties specifically
acknowledge that certain portions of each party’s work may be dependent on
completion of certain work by the other party, and all said work shall be
properly coordinated in order to ensure completion of all work promptly and in
an efficient manner. If either party believes the other is delaying completion
of any work, said party shall promptly notify the other. The parties shall
thereupon promptly meet to address the alleged delay.

(c) Landlord’s Work shall be deemed to have been substantially completed on the
date upon which Landlord’s Work has been certified by Landlord’s architect or
engineer as completed in accordance with the plans and specifications identified
on Exhibit F and Tenant’s representative has not disapproved Landlord’s Work
after having been afforded a reasonable time to inspect same, subject only to:
(i) minor punch list items that do not affect (other than to a de minimis
extent) Tenant’s use or occupancy of the Demised Premises; and (ii) items which,
in accordance with good construction practice, should be performed after
completion of Tenant’s Initial Work, as reasonably agreed upon between Landlord
and Tenant; provided, that in each case Landlord shall nevertheless remain
obligated to diligently pursue and complete Landlord’s Work within 30 days after
delivery of the punchlist by Tenant or as agreed between Landlord and Tenant
under subsection (ii).

4.02 Alterations. (a) Tenant shall not (i) create any openings in the roof or
exterior walls, or floors or which are visible from the exterior of the Demised
Premises (ii) make any structural alterations or additions to the Demised
Premises, or (iii) make any changes, modifications or additions that would have
a material adverse effect on any Building system or (iv) which costs, together
with any other alterations or additions or modifications reasonably included
within the same scope of work, more than $50,000, without in each case the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed with respect to clause (iv) hereof, but otherwise may be given or
withheld in Landlord’s sole and absolute discretion.

(b) Tenant shall have the right to make any other type of alteration to the
Demised Premises without Landlord’s consent provided Tenant gives Landlord at
least ten (10) days prior written notice of any alterations the cost of which
exceeds $10,000. Without limitation, for purposes of this Lease, the erection,
installation or relocation of non-load-bearing walls, doors, cabinets, shelves,
electrical outlets, machinery, air conditioning or heating equipment and trade
fixtures and other equipment will be deemed non structural alterations. Landlord
shall not make any alterations to the Demised Premises without Tenant’s prior
written consent in Tenant’s reasonable discretion.

(c) Notwithstanding the ownership of the alterations, additions or improvements
to the Premises, Tenant retains the right during the Term to depreciate all such
alterations, additions or improvements made at Tenant’s expense.

(d) Tenant, in connection with any Alteration, shall comply with Landlord’s
Rules and Regulations attached to this Lease, as such Rules and Regulations may
be amended from time to time in a manner that does not affect Tenant’s rights
hereunder other than to a de minimis extent. Tenant shall not proceed with any
Alteration for which plans or specifications

 

15



--------------------------------------------------------------------------------

are customarily prepared unless and until Landlord approves Tenant’s plans and
specifications therefor. Any review or approval by Landlord of plans and
specifications with respect to any Alteration is solely for Landlord’s benefit,
and without any representation or warranty to Tenant with respect to the
adequacy, correctness or efficiency thereof, its compliance with Laws (as
hereafter defined) or otherwise. All plans and specifications to be approved by
Landlord shall be on auto CAD or other method of presentation reasonably
selected by Landlord and shall show, among other things, the exact location of
all proposed conduits, wires and cabling, all of which shall be properly
labeled. Landlord will either approve or disapprove Tenant’s request of
Alterations within fifteen (15) days after submittal of Tenant’s request. If
Landlord fails to approve or disapprove such request within such 15-day period,
Tenant may submit a second request to Landlord seeking Landlord’s approval. If
such second request contains a legend, in bold face type, substantially as
follows: “Approval is hereby sought; failure to respond within five (5) days
from the date of receipt will signify your deemed approval,” the Landlord’s
failure to respond within such 5-day period shall be deemed Landlord’s approval
of the proposed alteration.

(e) Tenant shall pay to Landlord upon demand Landlord’s reasonable third party
costs and expenses (including, without limitation, the fees of any architect or
engineer employed by Landlord or any superior lessor or superior mortgagee for
such purpose) for reviewing plans and specifications and inspecting Alterations,
not to exceed in the aggregate $1500 for any group of Alterations being done at
the same time.

(f) Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations and for final approval thereof upon completion, and shall cause
Alterations to be performed in compliance therewith, and in compliance with all
Laws and, with the plans and specifications approved by Landlord. Landlord will
cooperate with Tenant (at no material cost to Landlord) in obtaining approvals
and governmental permits required by this Section. Alterations shall be
diligently performed in a good and worker-like manner, using materials and
equipment at least equal in quality and class to those in the Occupied Premises
as of the completion of Initial Tenant Work. All Alterations for which
Landlord’s approval is necessary shall be performed by properly licensed
architects, engineers and contractors first approved by Landlord (which approval
shall not be unreasonably withheld or delayed), provided that Landlord shall be
entitled to designate one contractor for work on life safety systems. A list of
architects, engineers and contractors that are pre-approved by Landlord is
attached hereto as Exhibit I.

(g) Throughout the performance of Alterations, Tenant shall carry worker’s
compensation insurance or a self-insurance program permitted by law, subject to
the requirements under Section 7.04, in statutory limits, “all risk” Builders
Risk coverage [in the amount of the cost of improvement] and general liability
insurance, with completed operation endorsement, for any occurrence in or about
the Project, under which Landlord and its agent and any superior lessor and
superior mortgagee whose name and address have been furnished to Tenant shall be
named as parties insured, in such limits as Landlord may reasonably require,
with insurers reasonably satisfactory to Landlord. Tenant shall furnish Landlord
with evidence that such insurance is in effect at or before the commencement of
Alterations and, on request, at reasonable intervals thereafter during the
continuance of Alterations.

 

16



--------------------------------------------------------------------------------

(h) Should any mechanics’ or other liens be filed against any portion of the
Project by reason of the acts or omissions of, or because of a claim against,
Tenant or anyone claiming under or through Tenant, Tenant shall cause the same
to be canceled or record a bond in compliance with the Texas Property Code
within 30 days after notice. If Tenant shall fail to cancel or discharge or bond
said lien or liens within said 30 day period, Landlord may cancel or discharge
the same and, upon Landlord’s demand, Tenant shall reimburse Landlord for all
costs incurred in canceling or discharging such liens, together with interest
thereon at the Interest Rate from the date incurred by Landlord to the date of
payment by Tenant, such reimbursement to be made within thirty (30) Business
Days after receipt by Tenant of a written statement from Landlord as to the
amount of such costs. Tenant shall indemnify and hold Landlord harmless from and
against all costs (including, without limitation, attorneys’ fees and
disbursements and costs of suit), losses, liabilities or causes of action
arising out of or relating to any Alteration, including, without limitation, any
mechanics’ or other liens asserted in connection with such Alteration.

(i) Tenant shall deliver to Landlord, within 30 days after the completion of an
Alteration, “as-built” drawings thereof. During the Term, Tenant shall keep
records of all Alterations including plans and specifications, copies of
contracts, invoices, evidence of payment and all other records customarily
maintained in the real estate business relating to Alterations and the cost
thereof and shall, within 30 days after demand by Landlord, furnish to Landlord
copies of such records.

4.03 Landlord’s and Tenant’s Property. (a) All Alterations and improvements
permanently attached to or built into the Demised Premises, whether or not at
the expense of Tenant (collectively, “Fixtures”), shall be and remain a part of
the Demised Premises and shall not be removed by Tenant except as set forth
herein.

(b) Notwithstanding anything to the contrary in Section 4.03(a), all movable
partitions, business and trade fixtures, machinery and equipment, supplemental
HVAC equipment installed by Tenant, and all furniture, furnishings and other
articles of movable personal property, or fixtures or equipment not permanently
attached to the Building, owned by Tenant and located in the Demised Premises
(collectively, “Tenant’s Property”) shall be and shall remain the property of
Tenant and may be removed by Tenant at any time during the Term; provided, that
if any of Tenant’s Property is removed, Tenant shall repair any damage to the
Demised Premises or to the Building resulting from the installation and/or
removal thereof, subject to the casualty and condemnation provisions contained
herein. Notwithstanding the foregoing, any equipment or other property
identified in this Lease or in any leasehold improvement agreement as having
been paid for with any allowance or credit granted by Landlord to Tenant
(“Allowance Property”), excluding Tenant’s trade fixtures, shall not be
considered Tenant’s Property and shall be and remain a part of the Demised
Premises, shall, upon the expiration or earlier termination of this Lease, be
the property of Landlord and shall not be removed by Tenant, except as provided
in subsection 4.03(c) below.

(c) At or before the Expiration Date, or within thirty (30) days after any
earlier termination of this Lease, Tenant, at Tenant’s expense, shall remove
Tenant’s Property from the Demised Premises (except such items thereof as
Landlord shall have expressly permitted to remain, which shall become the
property of Landlord), and Tenant shall repair any

 

17



--------------------------------------------------------------------------------

damage to the Demised Premises or the Building resulting from any installation
and/or removal of Tenant’s Property, subject to the casualty and condemnation
provisions contained herein. As long as Landlord has provided Tenant with
reasonable access to the Demised Premises to remove Tenant’s Property, any items
of Tenant’s Property which remain in the Demised Premises more than thirty
(30) days after the earlier termination of this Lease, may, at the option of
Landlord, be deemed to have been abandoned, and may be retained by Landlord as
Landlord’s property or disposed of by Landlord, without accountability, in such
manner as Landlord shall determine, all at Tenant’s expense. Tenant shall have
reasonable access to the Building and Demised Premises during the period
provided above to remove Tenant’s Property, subject to force majeure.

(d) Landlord, by notice given to Tenant upon or prior to approving Tenant’s
plans therefor, may require Tenant, notwithstanding Section 4.03(a), to remove
all or any Fixtures installed by Tenant that do not constitute a standard office
installation, such as, by way of example only, kitchens, vaults, safes, trading
floors and raised flooring. If Landlord shall give such notice pursuant to the
preceding sentence, then Tenant, at Tenant’s expense, prior to the Expiration
Date, or, in the case of an earlier termination of this Lease, within 30
Business Days after the giving of such notice by Landlord, shall remove the same
from the Demised Premises and shall repair damage caused by such removal,
subject to casualty and condemnation.

4.04 Access and Changes to Building. (a) In recognition of Tenant as “anchor
tenant” of the Building, Landlord shall not make changes to the Demised Premises
or material changes to common areas of the Building—including entrances, exits,
lobby, security desk, auditorium, elevators, passages, concourses, plazas,
cafeteria (it being understood, however, that Landlord has no obligation to
operate the cafeteria), restrooms, loading dock, service court and conveniences
without Tenant’s prior written approval, if the result of such changes would
have a material adverse effect on the common areas or Tenant’s use of the
Demised Premises for the ordinary conduct of Tenant’s business. Approval shall
not be unreasonably delayed or withheld. Should any material changes be required
by Law, Landlord shall notify Tenant in writing of changes to be made at least
10 days (or such shorter time as necessary if the Law requires that the change
be made sooner than 10 days) prior to making such change. At all times, Landlord
shall use reasonable efforts to not interfere in any material way with Tenant’s
use of the Demised Premises for the ordinary conduct of Tenant’s business.

(b) Except for the space within the inside surfaces of all walls, floors,
windows and doors bounding the Demised Premises, and common areas to the extent
designated as available for use to tenants, all of the Building, including,
without limitation, exterior Building walls, core corridor walls and doors and
any core corridor entrance, any roofs adjacent to the Demised Premises, and any
space in or adjacent to the Demised Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, as well as access thereto through the Demised
Premises, are reserved to Landlord and Tenant shall have no access thereto.
Landlord may install and maintain pipes, fans, ducts, wires and conduits within
or through the Demised Premises, provided Landlord shall use good faith efforts
to install said item within or through the walls, below floors or above hung
ceilings of the Demised Premises. In exercising its rights under this
Section 4.04, Landlord shall use reasonable efforts to minimize interference
with Tenant’s use of the Demised Premises for the ordinary conduct of Tenant’s
business.

 

18



--------------------------------------------------------------------------------

(c) Landlord shall have no liability to Tenant if at any time any windows of the
Demised Premises are either temporarily darkened or obstructed by reason of any
repairs, improvements, maintenance and/or cleaning (or permanently darkened or
obstructed if required by Law) or covered by any translucent material for the
purpose of energy conservation. No easement of light or air is hereby granted,
provided that Landlord shall not install or permit the installation by parties
under its control of any object not required by Law that materially and
permanently obstructs any of the windows in the Demised Premises.

(d) Landlord and persons authorized by Landlord shall have the right, upon at
least 48 hours prior written notice to Tenant (except in an emergency, when only
reasonable notice under the applicable circumstances is required), to enter the
Demised Premises (together with any necessary materials and/or equipment), to
inspect, clean or perform such work or repairs as Landlord may reasonably deem
necessary or to exhibit the Demised Premises to prospective lenders or
purchasers, or, during the last 18 months of the Term, to prospective tenants.
If requested by Tenant, entry by Landlord will be in the presence of a
representative of Tenant; provided a representative of Tenant is made reasonably
available. Landlord will not interfere with or create a hazard to Tenant’s
normal business operations during such entry and shall repair any damage to
Tenant’s property caused by Landlord’s entry.

(e) Landlord shall operate, maintain and make all necessary repairs (both
structural and nonstructural) to (i) the Buildings Systems up to the point of
Tenant’s distribution system in the Demised Premises; and (ii) common areas of
the Project, both exterior and interior, in conformance with standards
applicable to first class office buildings similar to the Building in the
vicinity of the Building; (iii) glass and windows in and about the Building not
installed within the Demised Premises but including exterior windows; (iv) roof,
foundation and all structural elements of the Building.

4.05 Maintenance of Demised Premises. (a) Tenant shall keep the Demised
Premises, and all doors, interior windows and glass partitions in and about the
Demised Premises (including, without limitation, all Fixtures and supplemental
HVAC equipment) in good condition and repair, and, upon expiration or earlier
termination of the Term, subject to Tenant’s right to remove its trade fixtures
and other property under this Lease, Tenant shall surrender the same in broom
clean condition, reasonable wear and tear, casualty and condemnation excepted
(provided that Tenant shall remove any supplemental HVAC equipment and shall
restore the area of such equipment to the condition existing prior to its
installation). Without limiting the foregoing, Tenant shall keep the Demised
Premises clean in a manner commensurate with the standards of first-class office
buildings of similar age, located in El Paso, Texas. Tenant’s obligation shall
include, without limitation: (i) the obligation to repair all damage caused by
Tenant, its agents, employees, invitees and licensees to the equipment and other
installations in the Demised Premises or anywhere in the Building. Any
maintenance, repair or replacement to the Building systems, the Building’s
structural components or any areas outside the Demised Premises and which is
Tenant’s obligation to perform, shall be performed by Landlord at Tenant’s
expense.

(b) Intentionally Omitted.

 

19



--------------------------------------------------------------------------------

(c) Tenant shall not place a load upon any floor of the Demised Premises
exceeding the floor load per square foot which such floor was designed (or
previously reinforced) to carry (unless Tenant has installed suitable
reinforcement, subject to the provisions of Article 4). Landlord represents that
the design maximum floor load of the Premises is 70 pounds per square foot live
load (live load meaning the weight of furniture, equipment, people, supplies and
the like, as distinguished from the weight of the building, secondary
structures, and finishing materials). If any safe, heavy equipment, business
machines, freight, bulky matter or fixtures to be moved into or out of the
Building requires special handling, Tenant shall give Landlord reasonable prior
notice thereof.

4.06 Compliance with Laws. Except as set forth herein, Landlord shall comply
with all applicable laws, ordinances and regulations of all federal, state,
county and municipal authorities, including, but not limited to, Title III of
the Americans With Disabilities Act of 1990, as amended, any regulations
promulgated thereunder and any similar state or local laws or regulations
(“Legal Requirements”) with respect to the Building. Tenant shall comply with
all Legal Requirements with respect to the Demised Premises; provided, however,
that the foregoing shall not require Tenant to make any structural repairs,
additions or improvements to the Demised Premises, except to the extent arising
out of Tenant’s specific manner of use of the Demised Premises and not to office
buildings generally or to the extent arising out of any alteration to the
Demised Premises made by Tenant. Tenant shall comply with the Legal Requirements
that relate to its specific manner of use of the Demised Premises or arise out
of any alteration to the Demised Premises made by Tenant even if such compliance
requires structural repairs, additions, or improvements. Landlord reserves the
right to make such repairs, additions or improvements, at Tenant’s sole cost and
expense.

Landlord shall comply with all Environmental Laws in relation to the Project to
the extent compliance is not required by the presence of Hazardous Materials in
the Building or Demised Premises by reason of the acts or negligence of Tenant
or any of its invitees, employees, agents or contractors. Tenant shall be
responsible for compliance with all Environmental Laws arising out of the
foregoing, which compliance Landlord may perform at Tenant’s sole cost and
expense should Landlord elect to do so. Any such costs shall be payable as
Additional Rent, within thirty (30) days of demand, and shall bear interest at
the Interest Rate from the date incurred by Landlord until the date paid by
Tenant.

For purposes of this Lease: “Environmental Laws” shall mean any federal, state
or local statute, regulation or ordinance or any judicial or administrative
decree or decision, whether now existing or hereinafter enacted, promulgated or
issued, with respect to any Hazardous Materials, storage tanks, underground
storage tanks, solid waste, waste water, storm water runoff, waste emissions or
wells. Without limiting the generality of the foregoing, the term shall
encompass each of the following statutes, and regulations, orders, decrees,
permits, licenses and deed restrictions now or hereafter promulgated thereunder,
and amendments and successors to such statutes and regulations as may be enacted
and promulgated from time to time: (i) the Comprehensive Environmental Response,
Compensation and Liability Act (codified in scattered sections of 26 U.S.C., 33
U.S.C., 42 U.S.C. and 42 U.S.C. Section 9601 et seq.) (“CERCLA”); (ii) the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.)
(“RCRA”); (iii) the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801 et seq.); (iv) the Toxic Substances Control Act (15 U.S.C.
Section 2061 et seq.); (v) the Clean Water Act

 

20



--------------------------------------------------------------------------------

(33 U.S.C. Section 1251 et seq.); (vi) the Clean Air Act (42 U.S.C. Section 7401
et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. Section 349, 42 U.S.C.
Section 201 and Section 300f et seq.); (viii) the Superfund Amendments and
Reauthorization Act of 1986 (codified in scattered sections of 10 U.S.C., 29
U.S.C., 33 U.S.C. and 42 U.S.C.); (ix) Title III of the Superfund Amendment and
Reauthorization Act (40 U.S.C. Section 1101 et seq.); (x) the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Section 136 et seq.).

“Hazardous Materials” means each and every element, compound, chemical mixture,
contaminant, pollutant, material, waste or other substance which is defined,
determined or identified as hazardous or toxic under any Environmental Law.

4.07 Right to Perform Covenants. (a) If Tenant fails to perform any of its
obligations under this Lease, Landlord may perform the same at the expense of
Tenant: (i) immediately and only with such notice as is reasonable under the
circumstances in the case of: (a) emergency; (b) such failure interferes with
the use of space by any other tenant in the Building; (c) may result in a
violation of any Law; or (d) in a cancellation of any insurance policy
maintained by Landlord; and (ii) in any other case if such failure continues
beyond any applicable grace period. If a Landlord performs any of Tenant’s
obligations under this Lease, Tenant shall pay to Landlord (as Additional Rent)
the reasonable costs thereof, together with interest at the Interest Rate from
the date incurred by Landlord until paid by Tenant, within 30 days after receipt
by Tenant of a statement as to the amounts of such costs. If Landlord affects
such cure by bonding any lien which Tenant is required to bond or otherwise
discharge, Tenant shall obtain and substitute a bond for the Landlord’s bond and
shall reimburse the Landlord for the cost of the Landlord’s bond.

(b) Subject to the terms of Section 6.11 hereof, (except to the extent of
inconsistent notice periods that may be required therein), if Landlord fails to
perform any of its obligations under this Lease, Tenant may perform the same at
the expense of Landlord: (i) immediately and only with such notice that is
reasonable under the circumstances in the event that such failure by Landlord:
(a) results in an emergency; (b) interferes with access to or the use of the
Demised Premises or common areas by Tenant to the extent such failure permits
Tenant to abate its rent pursuant to Section 3.2 above; (c) pertains to Services
to be provided pursuant to Article 3, subject to Section 3.02; (d) may result in
a violation of any law; or (e) may result in a cancellation of any insurance
policy maintained by Tenant and (ii) in any other case if such failure continues
beyond any applicable grace period. If a Tenant performs any of Landlord’s
obligations under this Lease, Landlord shall pay to Tenant the reasonable costs
thereof, together with interest at the Interest Rate from the date incurred by
the Tenant until paid by Landlord, within 30 days after receipt by Landlord of a
statement as to the amounts of such costs.

4.08 Wireless Network. (a) Subject to all of the terms of this Lease, Tenant
shall have the right to install, at its sole cost and expense, a wireless
intranet, internet and communication network within the Demised Premises, solely
for use by Tenant and its employees (the “Network”).

(b) Tenant shall not solicit, suffer or permit any other tenants or occupants of
the Building, or any other party or person, to use the Network or any part
thereof.

 

21



--------------------------------------------------------------------------------

4.09 Landlord’s Representations and Warranties. Landlord represents and warrants
that as of the date of this Lease:

(i) Landlord has the power and authority to execute and deliver this Lease and
to comply with all the provisions hereof.

(ii) That the Demised Premises will be delivered to Tenant free and clear of all
tenancies except as may be created by Tenant.

(iii) The execution and entry into this Lease, the execution and delivery of the
documents and instruments to be executed and delivered by Landlord hereunder,
and the performance by Landlord of Landlord’s duties and obligations under this
Lease and of all other acts necessary and appropriate for the full consummation
of the lease of the Demised Premises as contemplated herein, are consistent with
and not in violation of, any contract, agreement or other instrument to which
Landlord is a party, or any judicial order or judgment of any nature by which
Landlord is bound.

(iv) There is no action, suit or proceeding pending or, to Landlord’s knowledge,
threatened by or against or affecting Landlord which does or will involve or
affect the Project or title thereto or Landlord’s ability to perform its
obligations under this Lease or any documents entered into pursuant to this
Lease, in each case, to any material extent.

(v) No prior options or rights of first refusal have been granted by Landlord to
any third parties to purchase or lease any interest in the Demised Premises, or
any part thereof, which are effective as of the Effective Date.

(vi) Landlord represents, warrants and certifies to and for the benefit of
Tenant that Landlord is not now and has never been nor shall it be at any time
prior to the mutual execution and delivery of this Lease an individual,
corporation, partnership, limited partnership, joint venture, association, joint
stock company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Lease, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”)) or
otherwise. Neither Landlord nor any Person who owns an interest in Landlord,
excluding public shareholders, (collectively, a “Landlord Party”) is now or has
ever been, nor shall be at any time prior to the mutual execution and delivery
of this Lease, a Person with whom a U.S. Person, including a “financial
institution” as defined in 31 U.S.C. 5312 (a)(z), as periodically amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Lease, whether such prohibition arises under United States
law, regulation, executive orders and

 

22



--------------------------------------------------------------------------------

lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.

(vii) Landlord represents, warrants and certifies to and for the benefit of
Tenant that neither Landlord nor any Landlord Party: (i) is under investigation
by any governmental authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist-related activities, any crimes
which in the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws (as hereinafter defined); (ii) has
been assessed civil or criminal penalties under any Anti-Money Laundering Laws;
or (iii) has had any of its funds seized or forfeited in any action under any
Anti Money Laundering Laws. For purposes of subclause (i) of the previous
sentence, the term “Anti-Money Laundering Laws” shall mean all applicable laws,
regulations and sanctions, state and federal, criminal and civil, that:
(w) limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (x) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (y) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (z) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include, without limitation, the USA PATRIOT Act of 2001, Pub. L. No. 107-56
(the “Patriot Act”), the Bank Secrecy Act of 1970, as amended, 31 U.S.C.
Section 5311 et seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et seq., the International Emergency Economic Powers Act, 50 U.S.C. Section 1701
et seq., and the sanction regulations promulgated pursuant thereto by the OFAC,
as well as laws relating to prevention and detection of money laundering in 18
U.S.C. Sections 1956 and 1957.

Nothing herein shall be deemed an obligation on either Landlord or Tenant to
investigate, be responsible for or be liable for, any act of any shareholder of
Landlord, a Landlord Party, Tenant or a Tenant Party, to the extent such Party
is a public company.

(viii) Landlord represents, warrants and certifies to and for the benefit of
Tenant that it is in compliance with any and all applicable provisions of the
Patriot Act.

(ix) Landlord has received no notice of, nor is Landlord aware of, any pending,
threatened or contemplated action by any governmental authority or agency having
the power of eminent domain, which might result in all or any part of the
Project or Demised Premises being taken by condemnation or conveyed in lieu
thereof.

(x) To Landlord’s knowledge based on a title policy, the Project and Demised
Premises are free from all liens and encumbrances except the “Permitted
Encumbrances” shown on Exhibit J.

(xi) Landlord has received no written notice that any municipality or
governmental or quasi-governmental authority has determined that there are
violations of state or federal law, municipal or county ordinances, or other
legal requirements with respect to the Project or Demised Premises.

 

23



--------------------------------------------------------------------------------

(xii) To Landlord’s knowledge, Landlord is not indebted to any contractor,
laborer, mechanic, materialmen, architect or engineer for work, labor or
services performed or rendered, or for materials supplied or furnished, in
connection with the Project or Demised Premises for which any person could claim
a lien against the Project or Demised Premises.

Notwithstanding any other provision of this Lease, Landlord shall and hereby
does agree to indemnify, protect, defend and hold harmless Tenant and its
partners, directors, officers, employees, shareholders, agents, contractors and
each of their respective successors and assigns from and against any and all
claims, judgments, damages, penalties, fines, taxes, costs, reasonable attorneys
fees, liabilities, losses and expenses arising at any time during or after the
term of this Lease as a result of or in connection with Landlord’s breach of any
representation, warranty, covenant or obligation contained in this Lease.

ARTICLE 5

Assignment and Subletting

5.01 Assignment, Etc. (a) Subject to the further provisions of this Article 5,
neither this Lease nor the term and estate hereby granted, nor any part hereof
or thereof, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred voluntarily, involuntarily, by operation of law or otherwise, and
neither the Demised Premises, nor any part thereof, shall be subleased,
licensed, used or occupied by any person or entity other than Tenant, or
encumbered in any manner by reason of any act or omission on the part of Tenant,
and no rents or other sums receivable by Tenant under any sublease of all or any
part of the Demised Premises shall be assigned or otherwise encumbered, without
the prior consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. In the event an assignee is not a publicly traded
company, the dissolution or direct or indirect transfer of a majority of the
interest in, or control of, such assignee (however accomplished including, by
way of example, the addition of new partners or members or withdrawal of
existing partners or members, or transfers of interests in distributions of
profits or losses of such assignee, issuance of additional stock, redemption of
stock, stock voting agreement, or change in classes of stock) shall be deemed an
assignment of this Lease regardless of whether the transfer is made in or by one
or more transactions, or whether one or more persons or entities hold the
controlling interest prior to the transfer or afterwards. No assignment or other
transfer of this Lease and the term and estate hereby granted, and no subletting
of all or any portion of the Demised Premises shall relieve Tenant of its
liability under this Lease or of the obligation to obtain Landlord’s prior
consent to any further assignment, other transfer or subletting. Landlord
acknowledges that the original Tenant named in this Lease is a publicly traded
company and that a direct or indirect transfer of any interest in the original
named Tenant or any successor or assign to Tenant that is a publicly traded
company, whether or not a majority of the interest in or control of such Tenant
is transferred, or any other action referenced in this section will not require
the consent of the Landlord or be deemed an assignment or sublease.

(b) Notwithstanding Section 5.01(a), without the consent of Landlord, this Lease
may be assigned to: (i) an entity created by merger, reorganization or
recapitalization of or with Tenant; or (ii) a purchaser of all or substantially
all of Tenant’s publicly traded stock or

 

24



--------------------------------------------------------------------------------

Tenant’s assets in the El Paso, Texas area; provided, in the case of both clause
(i) and clause (ii), that: (A) Landlord shall have received 10 days’ notice
(which may be subsequent to the event) of such assignment from Tenant; and
(B) the assignee assumes by written instrument all of Tenant’s obligations under
this Lease.

(c) Notwithstanding Section 5.01(a), without the consent of Landlord, Tenant may
assign this Lease or sublet all or any of the Demised Premises to an Affiliate
(as hereinafter defined) of Tenant; provided, that (i) Landlord shall have
received 10 days’ prior notice of such assignment or sublease from Tenant; and
(ii) in the case of any such assignment: (A) the assignment is for a valid
business purpose and not to avoid any obligations under this Lease; and (B) the
assignee assumes by written instrument all of Tenant’s obligations under this
Lease; (iii) in the case of any such sublease: (A) the sublease is for a term
that is shorter than the Term; (B) the sublease is subject and subordinate to
this Lease (and to all things to which this Lease is subject) in all respects;
and (C) the sublease otherwise comports with the provisions of Section 5.04(d);
and (iv) such entity at all times remains an Affiliate of Tenant named herein.
“Affiliate” means, as to any designated person or entity, any other person or
entity which controls, is controlled by, or is under common control with, such
designated person or entity. “Control” (and the correlative meaning, “controlled
by” and “under common control with”) means ownership or voting control, directly
or indirectly, of 50% or more of the voting stock, partnership interests or
other beneficial ownership interests of the entity in question.

5.02 Assignment and Subletting Procedures. (a) If Tenant desires to assign this
Lease or sublet all or any portion of the Demised Premises, Tenant shall notify
Landlord (a “Transfer Notice”) of such assignment or sublease accompanied by:
(i) a copy of the assignment or sublease and all related agreements, the
effective date of which shall be expressly subject to Landlord’s consent; (ii) a
statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business and its proposed use of the
Demised Premises; (iii) current financial information with respect to the
proposed assignee, including without limitation, its most recent financial
statements; and (iv) such other information as Landlord may reasonably request.
Landlord’s consent to the proposed assignment or sublease shall, not be
unreasonably withheld, conditioned or delayed and Landlord shall respond to
Tenant’s request within thirty (30) days, provided that:

(i) in Landlord’s judgment the proposed assignee or subtenant will use the
Demised Premises in a manner that: (A) is limited to the use expressly permitted
under this Lease; and (B) will not violate any negative covenant as to use
contained in any other lease of space in the Building.

(ii) the form of the proposed sublease shall be reasonably satisfactory to
Landlord and shall comply with the applicable provisions of this Article 5.

(iii) Tenant shall reimburse Landlord on demand for any costs incurred by
Landlord in connection with said assignment or sublease, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed assignee or subtenant, and legal costs incurred in connection with the
granting of any requested consent, whether or not consent is granted, not to
exceed $1500.

 

25



--------------------------------------------------------------------------------

5.03 General Provisions. (a) If this Lease is assigned or transferred, whether
or not in violation of this Lease, Landlord may collect rent from the assignee
or transferee without waiving Landlord’s right to claim such assignment or
transfer was not made in accordance with the terms of this Lease. If the Demised
Premises or any part thereof are sublet or occupied by anybody other than
Tenant, whether or not in violation of this Lease, Landlord may, after default
by Tenant, and expiration of Tenant’s time to cure such default, collect rent
from the subtenant or occupant. In either event, Landlord may apply the net
amount collected against Rent, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Section 5.01(a),
or the acceptance of the assignee, subtenant or occupant as tenant, or a release
of Tenant from the performance of Tenant’s obligations under this Lease.

(b) No assignment or transfer that requires Landlord’s consent shall be
effective until the assignee delivers to Landlord: (i) evidence that the
assignee, as Tenant hereunder, has complied with the requirements of
Section 7.02; and (ii) an agreement in form and substance satisfactory to
Landlord whereby the assignee assumes Tenant’s obligations under this Lease, and
an executed Landlord consent form.

(c) Notwithstanding any assignment or transfer, whether or not in violation of
this Lease, and notwithstanding the acceptance of any Rent by Landlord from an
assignee, transferee, or any other party, the original named Tenant and each
successor Tenant shall remain fully liable for the payment of the Rent and the
performance of all of Tenant’s other obligations under this Lease. The joint and
several liability of Tenant and any immediate or remote successor in interest of
Tenant shall not be discharged, released or impaired in any respect by any
agreement made by Landlord extending the time to perform, or otherwise
modifying, any of the obligations of Tenant under this Lease, or by any waiver
or failure of Landlord to enforce any of the obligations of Tenant under this
Lease.

(d) Each subletting by Tenant shall be subject to the following:

(i) No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
Expiration Date.

(ii) No sublease shall be valid, and no subtenant shall take possession of the
Demised Premises or any part thereof, until there has been delivered to
Landlord, both: (A) an executed counterpart of such sublease and Landlord
consent form; and (B) a certificate of insurance evidencing that: (x) Landlord
(and all other required parties) are each an additional insured under the
insurance policies required to be maintained by occupants of the Demised
Premises pursuant to Section 7.02; and (y) there is in full force and effect,
the insurance otherwise required by Section 7.02.

(iii) Each sublease shall provide that it is subject and subordinate to this
Lease, and that in the event of termination, reentry or dispossess by Landlord
under this Lease Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be liable for,

 

26



--------------------------------------------------------------------------------

subject to or bound by any item of the type that a Successor Landlord (as
hereinafter defined) is not so liable for, subject to or bound by in the case of
an attornment by Tenant to a Successor Landlord under Section 6.01(a).

(e) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without Landlord’s consent and without complying with all of the terms
and conditions of this Article 5, which for purposes of this Section 5.04(e)
shall be deemed to be appropriately modified to take into account that the
transaction in question is an assignment of the sublease or a further subletting
of the space demised under the sublease, as the case may be.

(f) Tenant shall not publicly advertise the availability of the Demised Premises
or any portion thereof as sublet space or by way of an assignment of this Lease,
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld or delayed provided that Tenant shall in no event
advertise the rental rate or any description thereof.

5.04 Assignment and Sublease Profits. (a) Except as provided below, if the
aggregate of the amounts payable as fixed rent and as additional rent on account
of Taxes, Utilities, Insurance and Operating Expenses by a subtenant under a
sublease of any part of the Demised Premises and the amount of any Other
Sublease Consideration (as hereinafter defined) (the “Subtenant Payments”)
payable to Tenant by such subtenant, whether received in a lump-sum payment or
otherwise shall be in excess of Tenant’s Basic Cost (as hereinafter defined)
therefor, Tenant shall pay to Landlord within [thirty (30) days of after Tenant
has received Landlord’s reconciliation so that Tenant can calculate Tenant’s
Basic Costs], as Additional Rent, 50% of such excess. Tenant shall deliver to
Landlord within ninety (90) days after the end of each calendar year and within
ninety (90) days after the expiration or earlier termination of this Lease a
statement specifying each sublease in effect during such calendar year or
partial calendar year, the rentable area demised thereby, the term thereof and a
computation in reasonable detail showing the calculation of the amounts paid and
payable by the subtenant to Tenant, and by Tenant to Landlord to the extent
Landlord has provided the actual reconciliation so that Tenant can make the
actual calculations, with respect to such sublease for the period covered by
such statement. “Tenant’s Basic Cost” for sublet space at any time means the sum
of: (i) the portion of the Fixed Rent, Tax Payments, Tenant’s Insurance Payments
and Tenant’s Utility Payments which is attributable to the sublet space; plus
(ii) the amount payable by Tenant on account of electricity in respect of the
sublet space; plus (iii) the amount of any costs reasonably incurred by Tenant
in making changes in the layout and finish of the sublet space for the subtenant
amortized on a straight-line basis over the term of the sublease; plus (iv) the
amount of any reasonable brokerage commissions and reasonable legal fees paid by
Tenant in connection with the sublease amortized on a straight-line basis over
the term of the sublease. “Other Sublease Consideration” means all sums paid for
the furnishing of services by Tenant or Landlord and the sale or rental of
Tenant’s Fixtures, leasehold improvements, equipment, furniture or other
personal property to the extent such sums paid exceed the fair market value for
such services or personal property.

(b) Landlord and Tenant agree that Section 5.04 will not be applicable to
assignments or subleases to related party tenants or to tenants resulting from
laws, rules or regulations requiring a separation of Tenant’s business into
unrelated entities. The excess payments made to Landlord under the above
provision will never exceed the amounts actually

 

27



--------------------------------------------------------------------------------

received by Tenant after taking into account all costs and payments made by
Tenant to unaffiliated third parties under the Lease or any sublease.

(c) Upon any assignment of this Lease, Tenant shall pay to Landlord 50% of the
Assignment Consideration (as hereinafter defined) received by Tenant for such
assignment, after deducting therefrom customary and reasonable closing expenses.
“Assignment Consideration” means an amount equal to all sums and other
consideration paid to Tenant by the assignee for or by reason of such assignment
(including, without limitation, sums paid for the furnishing of services by
Tenant and the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property to the extent such
sums exceed the fair market value of such services or personal property).

ARTICLE 6

Subordination; Default; Indemnity

6.01 Subordination. (a) Prior to the Commencement Date, Landlord shall obtain
from the current holder of any mortgage or deed of trust encumbering all or any
part of the Project, a Subordination, Non-Disturbance and Attornment Agreement
in a form reasonably acceptable to all parties, providing among other things
that the holder will recognize Tenant’s lease of the Premises hereunder and will
not disturb Tenant’s quiet possession of the Premises as long as Tenant is not
in default under provisions of this Lease. Landlord further agrees that, before
it shall have the right to subject and subordinate this Lease to the lien of any
mortgage or deed of trust hereafter placed upon Landlord’s interest in the
Project, or to any ground lease, Landlord shall have first secured for Tenant’s
benefit a written Subordination, Non-Disturbance and Attornment Agreement in a
form reasonably acceptable to all parties. In each such subordination agreement
Tenant shall attorn to any person (“Successor Landlord”) succeeding to the
interest of Landlord under such mortgage, deed of trust or ground lease (by
foreclosure, lease termination or otherwise). Any subordination agreement may
provide that Successor Landlord shall not be: (i) liable for any act, omission
or default of any prior landlord (including, without limitation, Landlord),
provided that, such Successor Landlord will not be excused from performance of
the Landlord’s obligations under the Lease; (ii) liable for the return of any
moneys paid to or on deposit with any prior landlord (including, without
limitation, Landlord), except to the extent such moneys or deposits are
delivered to such Successor Landlord; (iii) subject to any offset, claims or
defense that Tenant might have against any prior landlord (including, without
limitation, Landlord); (iv) bound by any Rent which Tenant might have paid for
more than the current month to any prior landlord (including, without
limitation, Landlord) unless actually received by such Successor Landlord except
that the successor Landlord shall be liable for any estimated payments made to
the prior Landlord; (v) bound by any covenant to perform or complete any
construction in connection with the Project or the Demised Premises or to pay
any sums to Tenant in connection therewith; or (vi) bound by any waiver or
forbearance under, or any amendment, modification, abridgment, cancellation or
surrender of, this Lease made without the consent of such Successor Landlord.

(b) Tenant shall give any mortgagee or ground lessor of which it has notice a
copy of any notice of default served upon Landlord, provided that Tenant has
been notified of the address of such mortgagee or lessor. Each such mortgagee or
lessor shall have the same cure

 

28



--------------------------------------------------------------------------------

rights as are afforded to Landlord hereunder. If such mortgagee or lessor does
timely cure the default prior to termination, this Lease shall not be
terminated. Nothing herein shall be deemed to imply that Tenant has any right to
terminate this Lease or any other right or remedy, except as may be otherwise
expressly provided for in this Lease. Prior to succeeding to Landlord’s
interest, each such mortgagee or lessor may elect to cure such default or not in
its sole and absolute discretion, and shall have no obligation to commence to
cure a default, or, once commenced, to complete such cure.

6.02 Estoppel Certificate. Each party shall, at any time and from time to time,
within 10 days after request by the other party, execute and deliver to the
requesting party (or to such person or entity as the requesting party may
designate) a statement certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), certifying the
Commencement Date, Expiration Date and the dates to which the Fixed Rent and
Additional Rent have been paid and stating whether or not, to the knowledge of
such party, the other party is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
such party has knowledge, it being intended that any such statement shall be
deemed a representation and warranty to be relied upon by the party to whom such
statement is addressed. Tenant also shall include or confirm in any such
statement such other information concerning this Lease as Landlord may
reasonably request.

6.03 Default. The following each constitutes an event of default under this
Lease:

(a) if Tenant defaults in the payment of any Fixed Rent and such default
continues for 10 days after written notice from Landlord;

(b) if Tenant defaults in the payment of any Additional Rent and such default
continues for 15 days after Landlord gives to Tenant a written notice specifying
such default;

(c) if Tenant files a voluntary petition in bankruptcy or insolvency, or is
adjudicated a bankrupt or insolvent, or files any petition or answer seeking a
reorganization, liquidation, dissolution or similar relief under any present or
future federal or state bankruptcy or other act or law or makes an assignment
for the benefit of creditors or seeks or consents to or acquiesces in the
appointment of any trustee, receiver, liquidator or other similar official for
Tenant or for all or substantially all of Tenant’s property;

(d) if, within 60 days after the commencement of any proceeding against Tenant,
whether by the filing of a petition or otherwise, seeking bankruptcy,
insolvency, reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
act or any other federal or state statute or law, such proceeding shall not have
been dismissed, or if, within 60 days after the appointment of any trustee,
receiver, liquidator or other similar official for Tenant, or for all or
substantially all of Tenant’s property, without the consent or acquiescence of
Tenant, such appointment shall not have been vacated or otherwise discharged, or
if any lien, execution or attachment or other similar filing shall be made or
issued against Tenant or any of Tenant’s property pursuant to

 

29



--------------------------------------------------------------------------------

which the Demised Premises shall be taken or occupied or attempted to be taken
or occupied by someone other than Tenant;

(e) if Tenant defaults in the keeping, observance or performance of any covenant
or agreement, (other than a default of the character referred to in
Sections 6.03(a), (b), (c), or (d),) and if such default continues and is not
cured within 30 days after Landlord gives to Tenant a written notice specifying
the same, or, in the case of a default which can be cured but cannot with due
diligence be cured within such period of 30 days, if Tenant shall not within the
30 day period institute and thereafter diligently prosecute to completion a cure
of the same;

(f) if Tenant defaults under Section 4.02(g) above, or Section 7.02 below, after
30 days notice thereof, which notice shall be reduced to 3 days if the net worth
of Tenant at the time such notice is provided is less than $100,000,000.00 (as
evidenced by (i) Tenant’s latest public filing evidencing its net worth, if it
is a public company, or (ii) Tenant’s most recent audited financial statement
delivered to Landlord, if Tenant is not a public company (provided, however, if
such audited financial statement is more than one (1) year old Tenant’s net
worth shall be deemed to be less than $100,000,000.00)).

6.04 Remedies. Upon the occurrence of an event provided for in Section 6.03
above that continues beyond the applicable notice and cure period:

(a) Landlord shall be entitled to give to Tenant a written notice of intention
to end the Term at the expiration of 15 days from the date of the giving of such
notice and, in the event such written request contains a legend, in bold face
type, substantially as follows: “You are in default under Section          of
the Lease dated                          between                  and
                 for failure to                         . Failure to respond and
cure this default by                          (date 15 days after the notice)
will result in a termination of the Lease.”, and Tenant fails to cure within
such 15 day period, this Lease and the term and estate hereby granted shall
terminate upon the expiration of such 15 days with the same effect as if the
last of such 15 days were the Expiration Date, but Tenant shall remain liable
for damages as provided herein or pursuant to law;

(b) Landlord shall be entitled to give to Tenant a written notice of intention
to reenter the Premises without terminating the Lease at the expiration of 15
days from the date of the giving of such notice and, in the event such written
notice contains a legend, in bold face type, substantially as follows: “You are
in default under Section          of the Lease dated                         
between                  and                  for failure to
                        . Failure to respond and cure this default by
                         (date 15 days after the notice) will result in a
reentry and action for possession of the Premises by Landlord.”, and Tenant
fails to cure within such 15 day period, Landlord may proceed with an action to
reenter the Demised Premises;

(c) Landlord may remedy the breach, the reasonable cost thereof shall be payable
from Tenant to Landlord upon demand plus interest at the rate for failure of
payments under this Lease, and Landlord by reason of so doing shall not be
liable or responsible for any loss or damage thereby sustained by Tenant or
anyone holding under Tenant; or

 

30



--------------------------------------------------------------------------------

(d) Landlord shall have any other rights and remedies available at law or equity
and not inconsistent with the terms hereof, including the requirement of a court
order to terminate the Lease.

6.05 Re-Entry by Landlord. After process of law and court order, if this Lease
shall terminate or Landlord has the right to regain possession as set forth in
Section 6.04 (a) or (b) Landlord or Landlord’s agents and servants may
immediately or at any time thereafter re-enter into or upon the Demised
Premises, or any part thereof and may remove any persons therefrom, to the end
that Landlord may have, hold and enjoy the Demised Premises. The words
“re-enter” and “re-entering” as used in this Lease are not restricted to their
technical legal meanings. Landlord specifically waives all rights of self-help
eviction and lockout, statutory or constitutional in relation to possession of
the Demised Premises.

6.06 Damages. (a) If this Lease is terminated under Section 6.04, Tenant shall
pay to Landlord as damages, at the election of Landlord, all Rent and other
amounts due to Landlord and unpaid as of the date of termination, plus, a sum
which, at the time of such termination, represents the then value (using a
discount rate equal to 7%) of the excess, if any, of: (1) the aggregate of the
Rent which, had this Lease not terminated, would have been payable hereunder by
Tenant (and not paid under Subsection (b) below) for the period commencing on
the day following the date of such termination to and including the Expiration
Date; over (2) the aggregate fair rental value of the Demised Premises for the
same period, plus all Reletting Expenses (as defined below).

(b) If Landlord reenters and takes possession of the Demised Premises without
terminating the Lease, Tenant shall pay all Rent and other amounts due to
Landlord and unpaid as of the date of re-entry, plus, sums equal to the Rent
that would have been payable by Tenant through and including the then current
Expiration Date (not including any unexercised renewal terms) had Landlord not
re-entered the Demised Premises, payable upon the due dates therefor specified
in this Lease; provided, that if Landlord shall relet all or any part of the
Demised Premises for all or any part of the period commencing on the day
following the date of such re-entry to and including the Expiration Date, either
alone or with other premises, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the reasonable expenses incurred or paid by Landlord in re-entering
the Demised Premises and of securing possession thereof, as well as the
reasonable expenses of reletting, including, without limitation, altering and
preparing the Demised Premises for new tenants, brokers’ commissions, and all
other expenses properly chargeable against the Demised Premises and the rental
therefrom in connection with such reletting (all such expenses, the “Reletting
Expenses”), it being understood that any such reletting may be for a period
equal to or shorter or longer than said period; provided, further, that: (i) in
no event shall Tenant be entitled to receive any excess of such net rents over
the sums payable by Tenant to Landlord under this Lease other than a credit
against the total amounts to be paid by Tenant under the Lease; (ii) if the
Demised Premises or any part thereof should be relet in combination with other
space, then proper apportionment on a square foot rentable area basis shall be
made of the rent received from such reletting and of the expenses of reletting.

 

31



--------------------------------------------------------------------------------

(c) Landlord shall have the obligation to take reasonable steps to mitigate its
damages arising out of any default by Tenant, but Landlord shall have no
obligation to lease all or any portion of the Demised Premises prior to leasing
other space in the Building, and any new lease for all or any portion of the
Demised Premises shall be as determined by Landlord in its sole, but reasonable,
judgment.

(d) Suit or suits for the recovery of any damages payable hereunder by Tenant,
or any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall require Landlord to postpone suit
until the date when the Term would have expired but for such termination or
re-entry. Landlord may terminate this Lease after the notice of re-entry as set
forth above, at any time, and suits brought to recover rent after re-entry shall
not be deemed a waiver of Landlord’s right to subsequently terminate the Lease.

6.07 Right to Injunction. In the event of a breach or threatened breach by
Tenant of any of its obligations under this Lease, Landlord shall also have the
right to seek an injunction. The specified remedies to which Landlord may resort
hereunder are cumulative and are not intended to be exclusive of any other
remedies or means of redress to which Landlord may lawfully be entitled, and
Landlord may invoke any remedy allowed at law or in equity which is not
inconsistent herewith.

6.08 Certain Waivers. Tenant waives and surrenders all right and privilege that
Tenant might have under or by reason of any present or future law to redeem or
re-enter or repossess the Demised Premises or to have a continuance of this
Lease after Tenant is dispossessed or ejected therefrom by process of law
through a non-appealable judgment issued by a court having jurisdiction over
such matters, or after this Lease is terminated as set forth herein. Landlord
and Tenant each waive trial by jury in any action in connection with this Lease.
Landlord hereby waives any Landlord’s Lien and any other lien, contractual,
statutory or constitutional as to Tenant’s property. Notwithstanding anything in
this Lease to the contrary, Landlord shall not be entitled to seek an award for
incidental, punitive or consequential damages.

6.09 No Waiver. Failure by either party to declare any default immediately upon
its occurrence or delay in taking any action in connection with such default
shall not waive such default but such party shall have the right to declare any
such default at any time thereafter, while such default continues. Any amounts
paid by Tenant to Landlord may be applied by Landlord, in Landlord’s discretion,
to any items then owing by Tenant to Landlord under this Lease. Receipt by
Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment.

6.10 Holding Over. (a) If Tenant holds over without the consent of Landlord
after expiration or termination of this Lease, Tenant shall: (i) pay as a use
and occupancy charge for each month of the holdover tenancy an amount equal to
140% multiplied by the Rent which Tenant was obligated to pay for the month
immediately preceding the end of the Term. No holding over by Tenant after the
Term shall operate to extend the Term beyond a month to month tenancy.

 

32



--------------------------------------------------------------------------------

(b) Nothing herein shall be deemed to permit Tenant to retain possession of the
Demised Premises after the Expiration Date or earlier Termination of this Lease
and no acceptance by Landlord of payments from Tenant after the Expiration Date
or sooner termination of this Lease shall be deemed to be other than on account
of the amounts to be paid by Tenant in accordance with the provisions of this
Section 6.10. Tenant’s obligations under this Section shall survive the
expiration or termination of this Lease.

6.11 Landlord’s Breach. (a) Should there be any breach of this Lease on the part
of Landlord or failure by the Landlord to perform any of its obligations, and if
such breach or failure continues and is not cured within thirty (30) days after
Tenant gives Landlord notice specifying the same, or in the case of a breach
which can be cured but not, using due diligence, within thirty (30) days, if
Landlord does not promptly commence to remedy such breach, and diligently
prosecute such remedy to completion, or if the failure of Landlord relates to a
matter which in Tenant’s judgment reasonably exercised is of an emergency nature
and such failure shall remain uncured for a period of time commensurate with
such emergency after Tenant shall have served upon Landlord notice of such
failure (either orally, by facsimile, or in writing as the circumstances
warrant; provided, however, that oral notice or facsimile to be deemed effective
under this section must within 72 hours after being given be confirmed by
written notice sent in the manner provided for the service of any notice), then
in addition to all other remedies available to Tenant under this Lease or at law
or equity, and not inconsistent herewith (excluding, however, any right to
terminate or seek a judicial determination of termination), Tenant may remedy
the breach and the reasonable cost thereof shall be payable from Landlord to
Tenant upon demand plus interest at the rate for failure of payments under this
Lease, and Tenant by reason of so doing shall not be liable or responsible for
any loss or damage thereby sustained by Landlord or anyone holding under
Landlord, INCLUDING CAUSED BY THE NEGLIGENCE OF TENANT UNLESS CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT. If Landlord fails to reimburse
Tenant on demand for the reasonable cost of remedying Landlord’s breach, or if
Landlord fails to timely pay to Tenant any other amount due to Tenant under this
Lease and such failure to pay continues for fifteen (15) days after Tenant gives
Landlord written notice thereof, then Tenant may in either of such events deduct
any such amounts owing from Landlord, plus interest thereon from Rent or other
charges due or to become due Landlord under this Lease, but not to exceed as an
offset or credit, more than 25% of the Rent due in any month without liability
of forfeiture, from rents or any other sums then due or thereafter becoming due
from Tenant to Landlord hereunder, and irrespective of who may own or have an
interest in the Premises at the time such deductions are made. If Tenant has not
received or received credit for all such amounts and interest thereon at the
expiration of the term of this Lease, Tenant may, at its option, extend the term
of this Lease on the same terms and conditions then in effect until all such
amounts and interest thereon are fully paid by application of all Rent and other
charges accruing during such extended term. Notwithstanding the provisions of
the first sentence of this Section, in the event of any breach of this Lease on
the part of Landlord with respect to its obligations that interfere in any
material respect with Tenant’s normal operations in the Demised Premises
Landlord shall have only three (3) Business Days to commence and diligently
pursue to completion the cure of such breach after receiving notice from Tenant,
which notice may be oral to the name (and the number) provided to Tenant from
time to time, and who initially is Laura Pople at (915) 533-4901, if followed in
writing (including facsimile) promptly thereafter.

 

33



--------------------------------------------------------------------------------

(b) If Tenant so performs any of Landlord’s obligations hereunder, the full
amount of the cost and expense entailed or the payment so made shall immediately
be owing by Landlord to Tenant, and Landlord shall repay to Tenant upon demand
the full amount thereof with interest thereon from the date of payment at the
stated rate, plus a 15% administrative fee. If such repayment shall not be made
within 15 days after such demand is made, Tenant shall have the right to deduct
the amount thereof, together with interest as aforesaid, without liability of
forfeiture, from rents or any other sums then due or thereafter becoming due
from Tenant to Landlord hereunder in the same manner provided for in the
preceding paragraph. Disputes regarding amounts owed under this Section 6.11(b)
shall be resolved by binding arbitration conducted in accordance with the Real
Estate Valuation Arbitration Rules (Expedited Procedures) of the American
Arbitration Association. The result of such arbitration shall be binding and
non-appealable. Any abatement or deduction pursuant to the provisions of this
Lease from any Rent or other sums due or payable hereunder and in good faith
made in accordance with the terms of this Section 6.11, shall not constitute a
default in the payment thereof unless Tenant shall fail to pay the amount of
such deduction (plus interest at the Interest Rate from the day Tenant began
withholding payment) to Landlord within 15 days after a final decision by
arbitration that such amount is owed to Landlord.

(c) The option given in this section is for the sole protection of Tenant, and
its existence shall not release Landlord from the obligation to perform the
terms, provisions, covenants and conditions herein provided to be performed by
Landlord or deprive Tenant of any legal rights which it may have by reason of
any such default by Landlord.

(d) In the event of a breach or threatened breach by Landlord of any of its
obligations under this Lease, Tenant shall also have the right to seek an
injunction.

(e) Tenant may seek actual but not punitive, incidental or consequential damages
caused by Landlord’s default under the terms of this Lease.

Landlord hereby grants to Tenant non-exclusive rights of entry and non-exclusive
easements for and during the term of this Lease in, over and under any and all
parts of the Project situated outside the Premises (excluding the right to enter
premises demised to or owned by others) for all purposes reasonably necessary to
enable Tenant (acting directly or through agents, contractors, or
subcontractors) so to perform any of the terms, provisions, covenants or
conditions of this Lease which Landlord shall have failed to perform.

6.12 Attorneys’ Fees. If Landlord or Tenant places the enforcement of this Lease
or any part thereof, or the collection of any Rent or other payment due or to
become due hereunder, or recovery of the possession of the Demised Premises, in
the hands of an attorney, or files suit upon the same, or in the event any
bankruptcy, insolvency or other similar proceeding is commenced involving
Landlord or Tenant, the non-prevailing party in a court action shall, upon
demand, pay the prevailing party for any attorneys’ fees and disbursements and
court costs incurred.

6.13 Indemnification. Except as otherwise provided herein, Tenant shall
indemnify, defend, protect and hold harmless Landlord, all superior lessors and
all superior mortgagees and each of their respective direct and indirect
members, partners, directors, officers,

 

34



--------------------------------------------------------------------------------

shareholders, policyholders, principals, agents and employees (each, an
“Indemnified Party”), from and against any and all claims arising from or in
connection with: (i) the conduct or management of the Demised Premises or of any
business therein, or any work or thing done, or any condition created, in or
about the Demised Premises; (ii) any act, omission or negligence of Tenant or
any person claiming through or under Tenant or any of their respective direct or
indirect members, partners, shareholders, directors, officers, agents,
employees, invitees or contractors; (iii) any accident, injury or damage
occurring in, at or upon the Demised Premises; (iv) any default by Tenant in the
performance of Tenant’s obligations under this Lease; and (v) any brokerage
commission or similar compensation claimed to be due by reason of any proposed
subletting or assignment by Tenant (irrespective of whether Landlord approves or
disapproves any such arrangement or sublease); together with all costs, expenses
and liabilities incurred in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all attorneys’ fees
and disbursements; provided, that the foregoing indemnity shall not apply to the
extent such claim results from the negligence (other than negligence to which
the release of liability and waiver of subrogation provided in Section 7.05
applies) or willful misconduct of the Indemnified Party. If any action or
proceeding is brought against any Indemnified Party by reason of any such claim,
Tenant, upon notice from such Indemnified Party shall resist and defend such
action or proceeding (by counsel reasonably satisfactory to such Indemnified
Party).

Except as otherwise expressly provided herein, Landlord shall indemnify, defend,
protect and hold Tenant harmless from and against all losses resulting from any
claims (i) against Tenant arising from or in connection with any act, default,
omission, negligence or willful misconduct of Landlord or any of its direct or
indirect members, partners, shareholders, directors, officers, agents,
employees, contractors and principals; and (ii) against Tenant arising from the
conduct or management of, or any accident, injury, loss or damage whatsoever
caused to any person or the property of any person in or about, the common or
public areas of the Building (specifically excluding the Demised Premises),
together with all costs, expenses and liabilities incurred in connection with
each such claim or action or proceeding brought thereon, including, without
limitation, all attorneys’ fees and disbursements; provided, that the foregoing
indemnity shall not apply to the extent such claim results from the negligence
(other than negligence to which the release of liability and waiver of
subrogation provided in Section 7.05 applies) or willful misconduct of the
Indemnified Party or any person claiming through or under Tenant or any of their
respective direct or indirect members, partners, shareholders, directors,
officers, agents, employees, contractors and principals.

ARTICLE 7

Insurance; Casualty; Condemnation

7.01 Compliance with Insurance Standards. (a) Except with respect to use by
Tenant of the Demised Premises and common and public areas of the Project
permitted under this Lease, Tenant shall not violate, or permit the violation
of, any condition imposed by any insurance policy then issued in respect of the
Project and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Demised Premises, which would subject Landlord, any
superior lessor or any superior mortgagee to any liability or responsibility for
personal injury or death or property damage, or which would increase any
insurance rate in

 

35



--------------------------------------------------------------------------------

respect of the Project over the rate which would otherwise then be in effect or
which would result in insurance companies of good standing refusing to insure
the Project in amounts reasonably satisfactory to Landlord, or which would
result in the cancellation of, or the assertion of any defense by the insurer in
whole or in part to claims under, any policy of insurance in respect of the
Project.

(b) If, by reason of any failure of Tenant to comply with this Lease, the
premiums on the Project shall be higher than they otherwise would be, Tenant
shall reimburse Landlord, on demand, for that part of such premiums attributable
to such failure on the part of Tenant. A schedule or “make up” of rates for the
Building, Project or the Demised Premises, as the case may be, issued by any
fire insurance rating organization or other similar body making rates for
insurance for the Project or the Demised Premises, as the case may be, shall be
presumptive evidence of the facts therein stated and of the several items and
charges in the insurance rate then applicable to the Project or the Demised
Premises, as the case may be.

7.02 Tenant’s Insurance. Tenant shall maintain at all times during the Term:
(a) commercial general liability insurance, including a contractual liability
endorsement, and personal injury liability coverage, in respect of the Demised
Premises and the conduct or operation of business therein, with Landlord, its
managing agent, if any, each superior lessor and superior mortgagee, and any
other party whose name and address shall have been furnished to Tenant, as
additional insureds, with limits of not less than $5,000,000 combined single
limit for bodily injury and property damage liability in any one occurrence; and
(b) when Alterations are in process, the insurance specified in Section 4.02(g).
Tenant shall deliver to Landlord and any additional insureds, at least 3 days
prior to the Commencement Date, such fully paid-for policies or certificates of
insurance, in form reasonably satisfactory to Landlord issued by the insurance
company or its authorized agent. Tenant shall procure and pay for renewals of
such insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord and any additional insureds such renewal policy or a
certificate thereof at least 3 business days before the expiration of any
existing policy. Tenant shall cooperate with Landlord in connection with the
collection of any insurance moneys that may be due in the event of loss and
Tenant shall execute and deliver to Landlord such proofs of loss and other
instruments which may be required to recover any such insurance moneys. Landlord
may from time to time require that the amount and types of the insurance to be
maintained by Tenant under this Section 7.02 be increased or modified, so that
the amount and types thereof adequately protect Landlord’s interest; provided
such insurance is then being obtained by landlords of first class buildings in
El Paso, Texas.

7.03 Landlord’s Insurance. During the Term of this Lease, Landlord shall
maintain Landlord’s Insurance to the extent available at commercially reasonable
rates.

7.04 Other Insurance Requirements. Landlord and Tenant may comply with their
insurance obligations hereunder by endorsement to any blanket policy of
insurance. Landlord and Tenant shall deliver to each other certificates issued
by the insurance carrier or carriers on a legally binding ACORD form for each
policy of insurance they are required to maintain by this Lease within ten (10)
days after request therefor. Any insurance required by this Article to be
procured by one party for the benefit of another party shall contain a provision
that the insurance cannot be terminated without thirty (30) days prior written
notice to the other party. All insurance required of a party under Article 7.02
shall be maintained with insurance

 

36



--------------------------------------------------------------------------------

companies qualified to do business in the State of Texas and rated by Best’s
Insurance Reports or any successor publication of comparable standing as A-;
VIII or better, or the then equivalent rating. Notwithstanding any provision of
this Lease, Tenant may satisfy its insurance obligations hereunder through a
program of self-insurance or self retention provided Tenant’s long term
unsecured debt in them rates at least A by Standard & Poors, or an equivalent
rating by a nationally recognized rating agency comparable to Standard & Poors.

7.05 Subrogation Waiver. Landlord and Tenant shall each include in each of its
insurance policies (insuring the Building in the case of Landlord, and insuring
Tenant’s Property and Fixtures in the case of Tenant, against loss, damage or
destruction by fire or other casualty) a waiver of the insurer’s right of
subrogation against the other party during the Term or, if such waiver should be
unobtainable or unenforceable: (a) an express agreement that such policy shall
not be invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty; or (b) any
other form of permission for the release of the other party, each to the extent
commercially available. Each party hereby releases the other party with respect
to any claim (including a claim for negligence) which it might otherwise have
against the other party for loss, damage or destruction with respect to its
property occurring during the Term to the extent that it is insured under a
policy or policies containing a waiver of subrogation or permission to release
liability or should have been insured pursuant to the terms of the lease. Each
party shall promptly notify the other if a waiver of subrogation or other
release of liability is not commercially available. Nothing contained in this
Section 7.03 shall be deemed to relieve either party of any duty imposed
elsewhere in this Lease to repair, restore or rebuild or to nullify any
abatement of rents provided for elsewhere in this Lease.

7.06 Casualty. (a) If the Building or the Demised Premises shall be partially or
totally damaged or destroyed by fire or other casualty (each, a “Casualty”) and
if this Lease is not terminated as provided below, then: (i) Landlord shall
repair and restore the Building and the Demised Premises (excluding Tenant’s
Property and Fixtures) with reasonable dispatch (but Landlord shall not be
required to perform the same on an overtime or premium pay basis) after notice
to Landlord of the Casualty and the collection of the insurance proceeds
attributable to such Casualty; and (ii) Tenant shall repair and restore in
accordance with Section 4.02 all Tenant’s Property and Fixtures with reasonable
dispatch after the Casualty.

(b) If all or part of the Demised Premises shall be rendered untenantable by
reason of a Casualty, the Fixed Rent and the Additional Rent under Sections 2.04
and 2.06 and 2.07 shall be abated in the proportion that the untenantable area
of the Demised Premises bears to the total area of the Demised Premises, for the
period from the date of the Casualty to the earlier of: (i) the date the Demised
Premises is made tenantable (provided, that if the Demised Premises would have
been tenantable at an earlier date but for Tenant having failed diligently to
prosecute repairs or restoration, then the Demised Premises shall be deemed to
have been made tenantable on such earlier date and the abatement shall cease);
or (ii) the date Tenant or any subtenant reoccupies a portion of the Demised
Premises for the ordinary conduct of business (in which case the Fixed Rent and
the Additional Rent allocable to such reoccupied portion shall be payable by
Tenant from the date of such occupancy). Landlord will provide Tenant written
notice of the date Landlord believes the Demised Premises are tenantable.
Provided Landlord has given Tenant written notice that the Demised Premises are
tenantable, Landlord’s

 

37



--------------------------------------------------------------------------------

determination of the date the Demised Premises is tenantable shall be
controlling unless Tenant disputes same by notice to Landlord within 10 days
after such determination by Landlord, which notice shall include Tenant’s
statement with reasonable specificity as to why the Demised Premises are not
tenantable, and pending resolution of such dispute, Tenant shall pay Rent in
accordance with Tenant’s determination. Upon final determination Tenant shall
pay to Landlord any amounts owed within ten (10) days of resolution.

(c) If by reason of a Casualty: (i) the Building shall be totally damaged or
destroyed; (ii) the Building shall be so damaged or destroyed (whether or not
the Demised Premises are damaged or destroyed) that Landlord’s repair or
restoration shall require more than 270 days or the expenditure of more than 20%
percent of the full insurable value of the Building (which, for purposes of this
Section 7.06(c), shall mean replacement cost less the cost of footings,
foundations and other structures below the street and first floors of the
Building) immediately prior to the Casualty; (iii) more than 20% of the Demised
Premises shall be damaged or destroyed or damage caused by such Casualty
deprives Tenant of reasonable access to the Demised Premises and the time for
Tenant or Landlord (as applicable) to restore the same to the condition required
herein shall exceed nine (9) months from the date of such Casualty; or (iv) any
damage caused by a Casualty during the final twelve (12) months of the Term
renders the Demised Premises wholly untenantable, deprives Tenant of reasonable
access to the Demised Premises or deprives Tenant of the ability to conduct its
business at the Demised Premises and such damage cannot be restored within
ninety (90) days of the Casualty (all such estimates to be made by a reputable
contractor, architect or engineer designated by Landlord and approved by Tenant,
which approval shall not be unreasonably withheld, conditioned or delayed and
shall be deemed granted if Tenant does not object to such contractor, architect
or engineer within ten (10) days of receipt of such party’s name), then in any
such case Landlord or Tenant may terminate this Lease by notice given to the
other Party within 90 days after the Casualty.

(d) Landlord shall not carry any insurance on Tenant’s Property or Tenant’s
Fixtures and shall not be obligated to repair or replace Tenant’s Property or
Fixtures. Tenant shall look solely to its insurance for recovery of any damage
to or loss of Tenant’s Property or Fixtures. Tenant shall notify Landlord
promptly of any Casualty in or affecting the Demised Premises.

7.07 Condemnation. In the event any material part of the Demised Premises or a
“Substantial Portion of the Building” is taken or condemned by any competent
authority, Tenant shall have the right: (a) to terminate this Lease as of the
first day following the earlier of the date of title transfer or the date of the
taking of possession by the condemning authority, or (b) to continue the Lease
in full force and effect (but excluding the portion of the Demised Premises
taken) with a reduced Fixed Rent commensurate with the reduced area of the
Premises, in lieu of the amount of Fixed Rent otherwise provided herein, which
reduction in Fixed Rent shall be effective the earlier of the date of title
transfer or the date the taking of possession by the condemning authority.
Tenant shall give notice to Landlord of its election within sixty (60) days
after the date Landlord notifies Tenant of the impending condemnation.

In the event Tenant does not elect to terminate this Lease, but the taking or
condemnation is covered by the definition of Substantial Portion of the
Building, or if the taking

 

38



--------------------------------------------------------------------------------

or condemnation affects more than 20% of the square footage of the Building,
then Landlord shall also have the right to terminate this Lease.

If neither Tenant nor Landlord elects to terminate this Lease as set forth
herein, then Landlord shall commence and diligently continue thereafter to
restore or cause to be restored any portion of the Premises, the Common Areas
and the other portions of the Building remaining after the taking to
substantially the same condition and tenantability as existed immediately
preceding the taking, excluding restoration of any work performed by Tenant. If,
during the pendency of any such restoration, Tenant is unable to conduct its
normal business operations from the Demised Premises, in Tenant’s reasonable
judgment, and does not do so, then all Fixed Rent and other charges payable by
Tenant hereunder shall abate to the extent of the unusable and unused portion of
the Demised Premises. Such abatement of the term shall end on the earlier to
occur of: (i) sixty (60) days after completion of Landlord’s work or (ii) the
date on which Tenant’s conduct of its business from the Demised Premises is
resumed.

For the purposes of this Section, a “Substantial Portion of the Building” is
defined to mean one of the following: (i) twenty percent (20%) or more of the
Common Area of the Project; or (ii) loss through the taking or condemnation of
direct access to the Demised Premises or such other portions that would, in
Tenant’s reasonable judgment, materially and permanently interfere with Tenant’s
operations in the Demised Premises as conducted prior to the taking or
condemnation.

Termination of this Lease because of condemnation shall be without prejudice to
the rights of either Landlord or Tenant to recover from the condemning authority
compensation and damages for the injury or loss sustained by them as a result of
the taking. Tenant shall have the right to make a claim against the condemning
authority for the value of its trade fixtures, furniture and personal property,
damages for interruption or relocation of business in the Demised Premises,
moving and remodeling expenses and unamortized value of any leasehold
improvements made by Tenant on or to the Demised Premises. All other proceeds
shall belong to Landlord. Landlord shall conduct all negotiations relating to
the taking or condemnation, but shall not settle any claim with respect to
amounts due Tenant without Tenant’s prior approval, which shall not be
unreasonably withheld or delayed.

If all or any part of the Demised Premises shall be taken for a limited period,
Tenant shall be entitled, except as hereinafter set forth, to that portion of
the award for such taking which represents compensation for the use and
occupancy of the Demised Premises, for the taking of Tenant’s Property and for
moving expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Demised Premises. This lease
shall remain unaffected by such taking and Tenant shall continue responsible for
all of its obligations under this Lease to the extent such obligations are not
affected by such taking and shall continue to pay in full all Rent when due. If
the period of temporary use or occupancy shall extend beyond the Expiration
Date, that part of the award which represents compensation for the use and
occupancy of the Demised Premises shall be apportioned between Landlord and
Tenant as of the Expiration Date. Any award for temporary use and occupancy for
a period beyond the date to which the Rent has been paid shall be paid to, held
and applied by Landlord as a trust fund for payment of the Rent thereafter
becoming due.

 

39



--------------------------------------------------------------------------------

ARTICLE 8

Miscellaneous Provisions

8.01 Notice. All notices, demands, consents, approvals, advices, waivers or
other communications which may or are required to be given by either party to
the other under this Lease (each, “Notice”) shall be in writing and shall be
delivered by: (a) personal delivery; (b) the United States Postal Service,
certified or registered, postage prepaid, return receipt requested; or (c) a
nationally recognized overnight courier, in each case addressed to the party to
be notified at the address for such party specified in the first paragraph of
this Lease (in the case of each Notice to Landlord to c/o Laura Pople at Best
Real Estate Management, Inc., 300 E. Main, Suite 1200, El Paso, Texas 79901 and
with a copy of each notice to Landlord to Zurich Alternative Asset Management,
105 E. 17th Street, 4th Floor, New York, New York 10003, Attention: Sean Bannon,
and R.V.I. Guaranty Co., Ltd., 177 Broad Street, 9th Floor, Stamford,
Connecticut 06901-2048, Attention: Darrel Seife and in the case of each Notice
to Tenant to the attention of Gary Sanders, Esq. and with a copy of each Notice
to Tenant to Gordon & Mott, PC, 4695 N. Mesa, El Paso, Texas 79912, Attention
Tim Johnson, Esq.), or to such other place as the party to be notified may from
time to time designate by at least 5 Business Days notice to the notifying
party. Notices from Landlord may be given by Landlord’s managing agent, if any.
Each Notice shall be deemed to have been given on the date such Notice is
actually received as evidenced by a receipt therefor, or when delivery is first
refused, and in the event of failure to deliver by reason of changed address of
which no Notice was given or refusal to accept delivery, as of the date of such
failure.

8.02 Building Rules. Tenant shall comply with, and Tenant shall cause its
licensees, employees, contractors, agents and invitees to comply with, the rules
and regulations of the Building set forth in Exhibit C, as the same may be
reasonably modified or supplemented by Landlord from time to time (“Rules and
Regulations”) as long as such Rules and Regulations are not discriminatorily
applied by Landlord and do not serve to amend this Lease, or restrict Tenant’s
rights under this Lease or expand Tenant’s obligations under this Lease in each
case, more than to a de minimis extent, for construction practices, and the
safety, security, maintenance, care and cleanliness of the Demised Premises and
the Building and for preservation of good order therein. Landlord shall not
enforce the rules of the Building in a manner which discriminates against
Tenant. If any rule of the Building shall conflict with any provision of this
Lease, such provision of this Lease shall govern.

8.03 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected, and each provision of this Lease shall be
valid and shall be enforceable to the extent permitted by law.

8.04 Certain Definitions. (a) “Landlord” means only the owner, at the time in
question, of the Building or that portion of the Building of which the Demised
Premises are a part, or of a lease of the Building or that portion of the
Building of which the Demised Premises are a part, so that in the event of any
transfer or transfers of title to the Building or of Landlord’s interest in a
lease of the Building or such portion of the Building, the transferor shall be
and

 

40



--------------------------------------------------------------------------------

hereby is relieved and freed of all obligations of Landlord under this Lease
accruing after such transfer, and it shall be deemed, without further agreement,
that such transferee has assumed all obligations of Landlord during the period
it is the holder of Landlord’s interest under this Lease.

(b) “Landlord shall have no liability to Tenant” means that Tenant is not
entitled to terminate this Lease, or to receive any abatement or diminution of
Rent (except as set forth herein), or to be relieved in any manner or any of its
other obligations under this Lease (except as set forth herein), or to be
compensated for loss or injury suffered or to enforce any other right or kind of
liability whatsoever against Landlord under or with respect to this Lease or
with respect to Tenant’s use or occupancy of the Demised Premises.

8.05 Quiet Enjoyment. Landlord represents and warrants to Tenant that Landlord
has full right and lawful authority to lease the Demised Premises to Tenant
pursuant to the terms hereof. Landlord covenants with Tenant to keep Tenant in
quiet enjoyment and possession of the Premises during the term of this Lease,
provided Tenant is not in default under this Lease beyond any applicable notice
and cure period. Landlord further represents and warrants to Tenant that: (i) no
joinder or approval of any other person or entity is required with respect to
Landlord’s right and authority to enter into this Lease, including any lender or
mortgagee; and (ii) there exists no ground lease or similar superior lease
covering any part of the Demised Premises or the Project.

8.06 Limitation of Landlord’s Personal Liability. Tenant shall look solely to
Landlord’s interest in the Building (including proceeds of sale, condemnation or
insurance) for the recovery of any judgment against Landlord, and no other
property or assets of Landlord or Landlord’s partners, members, officers,
directors, shareholders, policyholders, or principals, direct or indirect,
disclosed or undisclosed, shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease.

8.07 Survival. All obligations and liabilities of Landlord or Tenant to the
other which accrued before the expiration or other termination of this Lease and
all such obligations and liabilities which by their nature or under the
circumstances can only be, or by the provisions of this Lease may be, performed
after such expiration or other termination, shall survive the expiration or
other termination of this Lease. Without limiting the generality of the
foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to Tax Payments and any other
amounts payable under this Lease, shall survive the expiration or other
termination of this Lease.

8.08 Certain Remedies. If Tenant requests Landlord’s consent and Landlord fails
or refuses to give such consent, Tenant shall not be entitled to any damages for
any withholding by Landlord of its consent, it being intended that Tenant’s sole
remedy shall be an action for specific performance or injunction, and that such
remedy shall be available only in those cases where this Lease provides that
Landlord shall not unreasonably withhold its consent; provided, however, that
where Landlord is required to not unreasonably withhold its consent, Landlord
shall be liable for any actual damages suffered by Tenant if Landlord has
withheld consent, if a court of competent jurisdiction issues a final judgment,
order or decree which is not (or is no longer) appealable, finding that Landlord
withheld its consent in bad faith. No dispute

 

41



--------------------------------------------------------------------------------

relating to this Lease or the relationship of Landlord and Tenant under this
Lease shall be resolved by arbitration unless this Lease expressly provides for
such dispute to be resolved by arbitration.

8.09 No Offer. The submission by Landlord of this Lease in draft form shall be
solely for Tenant’s consideration and not for acceptance and execution. Such
submission shall have no binding force or effect and shall confer no rights nor
impose any obligations, including brokerage obligations, on either party unless
and until both Landlord and Tenant shall have executed a lease and originals
thereof shall have been delivered to the respective parties.

8.10 Captions; Construction. The table of contents, captions, headings and
titles in this Lease are solely for convenience of reference and shall not
affect its interpretation. This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted. Each covenant, agreement, obligation or other provision of
this Lease on Tenant’s part to be performed, shall be deemed and construed as a
separate and independent covenant of Tenant, not dependent on any other
provision of this Lease.

8.11 Amendments. This Lease may not be altered, changed or amended, except by an
instrument in writing signed by the party to be charged.

8.12 Broker. Each party represents to the other that such party has dealt with
no broker other than Best Real Estate, Inc. and RJL Real Estate Consultants
(“Brokers”) in connection with this Lease, and each party shall indemnify and
hold the other harmless from and against all loss, cost, liability and expense
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising out of any claim for a commission or other compensation by any broker
(other than Brokers) who has dealt with the indemnifying party in connection
with this Lease. Landlord has entered into separate agreements with Brokers
which provide that, if this Lease is executed and delivered by both Landlord and
Tenant, Landlord shall pay to Brokers a commission to be agreed upon between
Landlord and Brokers, subject to, and in accordance with, the terms and
conditions of such agreement. A copy of Landlord’s agreement with RJL Real
Estate Consultants is attached hereto as Exhibit K. A copy of Landlord’s
agreement with Best Real Estate, Inc. is attached hereto as Exhibit L.

8.13 Merger. Tenant acknowledges that Landlord has not made and is not making,
and Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. This Lease embodies the entire
understanding between the parties with respect to the subject matter hereof, and
all prior agreements, understanding and statements, oral or written, with
respect thereto are merged in this Lease.

8.14 Successors. This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors, and to the extent that an assignment may be
approved by Landlord, Tenant’s assigns.

 

42



--------------------------------------------------------------------------------

8.15 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to any
principles of conflicts of laws. Landlord and Tenant agree that all disputes
arising directly or directly under this Lease, and all actions to enforce this
Lease shall be heard and adjudicated in the state courts of the State of Texas
or the federal courts for the western district of Texas, and Landlord and Tenant
each be expressly and irrevocably submits itself to such jurisdiction. Each
party hereto hereby waives any argument that such forum is inconvenient or
inappropriate or that such court does not retain jurisdiction over such party.

8.16 No Development Rights. Tenant acknowledges that it has no rights to any
development rights, air rights or comparable rights appurtenant to the Project,
and consents, without further consideration, to any utilization of such rights
by Landlord. Tenant shall promptly execute and deliver any instruments which may
be requested by Landlord, including instruments merging zoning lots, evidencing
such acknowledgment and consent. The provisions of this Section 8.17 shall be
construed as an express waiver by Tenant of any interest Tenant may have as a
party in interest in the Project.

8.17 Signage and Directory. (a) Subject to all the terms of this Lease, Landlord
will, at the request of Tenant, and at Tenant’s sole cost and expense, maintain
listings on the directory board (to the extent one is maintained by Landlord) of
the names of Tenant and any other person, firm, association or corporation in
occupancy of the Demised Premises in compliance with this Lease, provided,
however, the number of names so listed shall not exceed Tenant’s Share of the
total number of names that are included in the directory from time to time.

(b) Subject to all of the terms of this Lease, during the Term Tenant shall have
the right, exclusive of all other tenants in the Building, to install signage
containing its corporate name and/or logo in the elevator lobby of each full
floor of the Building on which the Demised Premises is located, in the
westernmost elevator lobby of the first floor, on the exterior of the Building,
and on the roof of the Building. All signage installed by Tenant shall be
subject to Landlord’s approval as to size, content, location, place,
installation, design, material, color and appearance and shall be maintained in
a first-class manner by Tenant at its sole cost and expense. Landlord approval
shall not be unreasonably delayed or withheld. All signage installed by Tenant
shall be removed by Tenant at its sole cost and expense at the expiration or
termination of the Term. Upon such removal Tenant shall, at its sole cost and
expense, restore the area of the sign to the condition existing prior to
installation of such sign. Tenant shall pay for any increased cost in insuring
the Building (including property damage and liability insurance) arising out of
the signs, and all utility costs associated with the signs. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, demands, liabilities, expenses (including, without limitation,
reasonable attorneys’ fees and costs) arising out of the installation,
maintenance, removal and existence of Tenant’s signs, including with respect to
Tenant’s use of Landlord’s equipment (including scaffolding), if made available
by Landlord to Tenant in Landlord’s sole discretion, for such purposes. Tenant,
at its sole cost and expense, shall be obligated to obtain and maintain all
permits, licenses and other approvals required by any applicable governmental
authority for the existence, installation, maintenance and removal of all signs
to be installed by Tenant. Landlord will cooperate with Tenant, at no material
cost to Landlord, with respect to permitting for such signs and will execute,
without delay, such applications and approvals required by such permitting and
not inconsistent with this Lease.

 

43



--------------------------------------------------------------------------------

(c) For the Term of this Lease, Tenant and Landlord agree that the Building
shall be named THE ENERGY CENTER only, such name to be displayed on the monument
sign outside of the westerly entrance to the Building and on the tenant
directory in the lobby of the Building. The Building’s legal address shall
remain 100 North Stanton or may be changed by Landlord in Landlord’s sole
discretion.

(d) Subject to compliance with applicable laws, the following symbols and names
are hereby irrevocably approved by Landlord for inclusion in signs to be
installed in accordance with Section 8.17(b), such approval not to relieve
Landlord of the duty not to unreasonably withhold or delay its consent to other
proposed sign designs:

 

El Paso Electric

El Paso Electric Company

EPE

EE

The Electric Company

LOGO [g60909logo01.jpg]

8.18 Reserved

8.19 No Recording. This Lease shall not be recorded; provided, however, at
Landlord’s or Tenant’s request, Tenant shall promptly execute, acknowledge and
delivery a memorandum of this Lease sufficient for recording and either Landlord
or Tenant may record such memorandum.

8.20 Auditorium. Landlord shall implement a reservation system for use of the
auditorium located on the first floor of the Building (the “Auditorium”). Tenant
will have the right to reserve use of the Auditorium by contacting the
then-current property manager whose name will be provided to Tenant, 180 days in
advance and no other tenant will have the right to make a reservation earlier
than 45 days in advance. Use of the Auditorium may be pursuant to reasonable
use-specific charges imposed by Landlord from time to time. Landlord and Tenant
agree that the existing audio/visual system in the Auditorium shall be replaced
and agree to share equally the cost to acquire and install such system; Tenant
shall select and install the system at its sole cost, only following approval
(not to be unreasonably delayed or withheld) from Landlord, whose share of the
cost has been included in Fixed Rent Credits per Section 2.05(a) and Landlord
shall not have any additional liability therefor.

8.21 Representations. (a) Tenant represents and warrants that it has duly
authorized, executed and delivered this Lease, and that this Lease is a binding
obligation of

 

44



--------------------------------------------------------------------------------

Tenant, enforceable in accordance with its terms, subject only to bankruptcy,
moratorium, fraudulent conveyances and similar limitations affecting creditors
generally.

(b) Tenant represents and warrants that it is not (i) an employee benefit plan
as defined under Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); (ii) a “plan”, as defined in and subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”); or
(iii) an entity subject to ERISA or holding ERISA “plan assets” within the
meaning of Department of Labor Regulations at Section 2510.3-101. Tenant further
represents and warrants that the transactions contemplated in this Lease will
not result in a nonexempt prohibited transaction under ERISA or the Code.

8.22 OFAC Certification and Indemnification.

(a) Tenant represents, warrants and certifies to and for the benefit of Landlord
that Tenant is not now and has never been nor shall it be at any time prior to
the mutual execution and delivery of this Lease an individual, corporation,
partnership, limited partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Lease, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”)) or
otherwise. Tenant is not now nor has it ever been, nor shall be at any time
prior to the mutual execution and delivery of this Lease, a Person with whom a
U.S. Person, including a “financial institution” as defined in 31 U.S.C. 5312
(a)(z), as periodically amended (“Financial Institution”), is prohibited from
transacting business of the type contemplated by this Lease, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise. The foregoing is not a representation regarding any
shareholder that may buy or sell securities on an open public market.

(b) Tenant represents, warrants and certifies to and for the benefit of Landlord
that it has taken, and shall continue to take until the expiration or any
earlier termination of the term of this Lease, such measures as are required by
applicable law to assure that the funds used to pay Tenant Fixed Rent,
Additional Rent and any other charges due hereunder are derived: (i) from
transactions that do not violate United States law nor, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under United States
law and, to the extent such funds originate outside the United States, under the
laws of the jurisdiction in which they originated.

 

45



--------------------------------------------------------------------------------

(c) Tenant represents, warrants and certifies to and for the benefit of Landlord
that Tenant: (i) is not under investigation by any governmental authority for,
nor has it been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws (as hereinafter defined); (ii) has not been assessed
civil or criminal penalties under any Anti-Money Laundering Laws; or (iii) has
not had any of its funds seized or forfeited in any action under any Anti Money
Laundering Laws. For purposes of subclause (i) of the previous sentence, the
term “Anti-Money Laundering Laws” shall mean all applicable laws, regulations
and sanctions, state and federal, criminal and civil, that: (w) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (x) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (y) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (z) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include, without limitation, the
USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank
Secrecy Act of 1970, as amended, 31 U.S.C. Section 5311 et seq., the Trading
with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.

(d) Tenant represents, warrants and certifies to and for the benefit of Landlord
that it is in compliance with any and all applicable provisions of the Patriot
Act.

(e) Tenant hereby agrees to forever defend, indemnify and hold harmless Landlord
from and against any and all claims, damages, costs, fines, penalties, losses,
risks, liabilities and expenses (including, without limitation, attorneys’ fees
and costs) arising from or related to a breach of any of the foregoing
representations, warranties, certifications and agreements.

8.23 Parking Contract. Tenant’s obligations hereunder shall be conditioned upon
the execution and delivery by Tenant and Landlord of a parking contract
satisfactory to Tenant reserving 132 spaces for Tenant for the term of this
Lease, including any renewal terms (subject to the terms of such parking
contract), at the parking garage located immediately across Kansas street to the
east of the Project.

ARTICLE 9

RENEWAL OPTION

9.01 Renewal Option. (a) Provided that on the date Tenant exercises the Renewal
Option (defined below) and at the commencement of the applicable Renewal Term
(as hereinafter defined): (i) this Lease shall not have been terminated (as
hereinafter defined); and (ii) Tenant shall not be in default under this Lease,
beyond any applicable notice and cure period, Tenant shall have the option (the
“Renewal Option”) to extend the term of this Lease for each of three consecutive
five (5) year periods (each, a “Renewal Term”), to commence on the date that is
the day after following the last day of the initial Term or the prior Renewal
Term, as

 

46



--------------------------------------------------------------------------------

applicable, and to end on the day prior to the fifth anniversary of the date on
which it commenced.

(b) The Renewal Option for any Renewal Term shall be exercised with respect to
all of the Demised Premises only and shall be exercisable by Tenant giving
notice to Landlord (the “Renewal Notice”) at least 18 months before the last day
of initial Term or the prior Renewal Term, as the case may be. Time is of the
essence with respect to the giving of the Renewal Notice.

9.02 Renewal Rent and Other Terms. (a) Each Renewal Term shall be upon all of
the terms and conditions set forth in this Lease, except that: (i) the Fixed
Rent shall be as determined pursuant to the further provisions of this
Section 9.02; (ii) the Fixed Rent Credit shall not apply; (iii) Tenant shall
accept the Demised Premises in their “as is” condition at the commencement of
the applicable Renewal Term, and Landlord shall not be required to perform any
work or pay any amount or render any services to make the Demised Premises ready
for Tenant’s use and occupancy or provide any abatement of Fixed Rent or
Additional Rent, in each case with respect to any Renewal Term; (iv) Tenant
shall have no option to renew this Lease beyond the expiration of the third
Renewal Term; and (iv) the Base Tax Amount, the Base Utility Expense and the
Base Insurance Expense shall be the Taxes for the Tax Year and the Utility
Expenses and Insurance Expenses, as applicable, for the Lease Year, in each case
ending immediately before the commencement of the applicable Renewal Term.

(b) The annual Fixed Rent for the Demised Premises for each Renewal Term shall
be Fair Market Rent (as hereinafter defined). “Fair Market Rent” means the fixed
annual rent that a willing lessee would pay and a willing lessor would accept
for the Demised Premises during the applicable Renewal Term, taking into account
all relevant factors.

(c) If Tenant timely exercises the Renewal Option, Landlord shall notify Tenant
(the “Rent Notice”) at least 12 months before the last day of the initial Term
or the prior Renewal Term, as the case may be, of Landlord’s determination of
the Fair Market Rent (“Landlord’s Determination”). Tenant shall notify Landlord
(“Tenant’s Notice”), within 30 days after Tenant’s receipt of the Rent Notice,
whether Tenant (a) accepts Landlord’s Determination; (b) disputes Landlord’s
Determination; or (c) rescinds its Renewal Notice. If Tenant accepts Landlord’s
Determination, then this Lease shall be renewed for five (5) years at a Fixed
Rent equal to Landlord’s Determination. If Tenant disputes Landlord’s
Determination, Tenant’s Notice shall set forth Tenant’s determination of the
Fair Market Rent. If Tenant fails to give Tenant’s Notice within such 30 day
period, Tenant shall be deemed to have accepted Landlord’s Determination. If
Tenant rescinds its Renewal Notice, then the Lease shall expire as if the
Renewal Notice had never been given.

(d) If Tenant timely disputes Landlord’s Determination and Landlord and Tenant
fail to agree as to the Fair Market Rent within 30 days after the giving of
Tenant’s Notice, then the Fair Market Rent shall be determined as follows: Such
dispute shall be resolved by arbitration conducted in accordance with the Real
Estate Valuation Arbitration Rules (Expedited Procedures) of the American
Arbitration Association (“AAA”), except that the provisions of this
Section 9.02(d) shall supersede any conflicting or inconsistent provisions of
said rules. The party requesting arbitration shall do so by giving notice to
that effect to the other

 

47



--------------------------------------------------------------------------------

party, specifying in said notice the nature of the dispute, and that said
dispute shall be determined in the City of El Paso, by a panel of 3 arbitrators
in accordance with this Section 9.02(d). Landlord and Tenant shall each appoint
their own arbitrator within 10 days after the giving of notice by either party.
If either Landlord or Tenant shall fail timely to appoint an arbitrator, the
appointed arbitrator shall select the second arbitrator, who shall be impartial,
within 7 days after such party’s failure to appoint. Such two arbitrators shall
have 10 days to appoint a third arbitrator who shall be impartial. If such
arbitrators fail to do so, then either Landlord or Tenant may request the AAA to
appoint an arbitrator who shall be impartial within 14 days of such request and
both parties shall be bound by any appointment so made. If no such third
arbitrator shall have been appointed within such 14 days, either Landlord or
Tenant may apply to any court having jurisdiction to make such appointment. The
third arbitrator only shall subscribe to an oath fairly and impartially to
determine such dispute. Within 30 days after the third arbitrator has been
appointed, each of Landlord and Tenant shall submit simultaneously to each
arbitrator and to each other such party’s opinion on Fair Market Rent. Each
arbitrator shall select either Tenant’s estimate of Fair Market Rent or
Landlord’s estimate of Fair Market Rent, within thirty (30) days of receipt of
the estimates. Each of Landlord and Tenant may submit back-up detail supporting
its estimate concurrently to each arbitrator and to each other. The arbitrators
may collectively request additional information from either party, but copies of
all requests and submissions shall be sent concurrently to all arbitrators and
to the other party. The arbitrators shall have no authority to select a Fair
Market Rent other than either Landlord’s estimate or Tenant’s estimate. The fees
and expenses of any arbitration pursuant to this Section 9.02(d) shall be borne
by the parties equally, but each party shall bear the expense of its own
arbitrator, attorneys and experts and the additional expenses of presenting its
own proof. The arbitrators shall not have the power to add to, modify or change
any of the provisions of this Lease. Each arbitrator shall have at least 10
years’ experience in El Paso, Texas in leasing and valuation of properties which
are similar in character to the Building. After a determination has been made of
the Fair Market Rent, the parties shall execute and deliver an instrument
setting forth the Fair Market Rent, but the failure to so execute and deliver
any such instrument shall not effect the determination of Fair Market Rent.

(e) If Tenant disputes Landlord’s Determination and if the final determination
of Fair Market Rent shall not be made on or before the first day of the
applicable Renewal Term, then, pending such final determination, Tenant shall
pay, as Fixed Rent for such Renewal Term, an amount equal to Landlord’s
Determination. If, based upon the final determination of the Fair Market Rent,
the Fixed Rent payments made by Tenant for such portion of the applicable
Renewal Term were: (i) less than the Fair Market Rent payable for such Renewal
Term, Tenant shall pay to Landlord the amount of such deficiency within 10 days
after demand therefor; or (ii) greater than the Fair Market Rent payable for
such Renewal Term, Landlord shall credit the amount of such excess against
future installments of Fixed Rent and/or Additional Rent payable by Tenant.

ARTICLE 10

RIGHT OF FIRST REFUSAL

10.01 Right of First Refusal. (a) Provided that no default under this Lease
exists beyond any notice and cure period, Tenant shall have a right of first
refusal as described in

 

48



--------------------------------------------------------------------------------

this Article 10 with respect to (i) any sale of the Property, or (ii) any sale
or sales that would in the aggregate result in R.V.I. Guaranty Co., Ltd. or
Zurich International Bermuda or its Affiliates ceasing to own, directly or
indirectly, at least a majority interest in Landlord and in the profits and
losses of Landlord. If Landlord or any party that owns an interest, directly or
indirectly, in Landlord (the “Offeror”), receives a bonafide third party offer
for sale the Project or any of the above described interests from any party
(other than an Affiliate of such Offeror), which offer the Offeror wishes to
accept or has accepted subject to Tenant’s rights in this Article 10, the
Offeror shall deliver to Tenant a notice (constituting an offer) stating the
sales price and all other material terms for the sale of the Property or
majority interest that the Landlord would accept (which notice may be an
executed purchase and sale agreement with a prospective purchaser (which must be
subject to the terms of this Article 10)) (the “First Refusal Notice”). Tenant
shall have fifteen (15) days from its receipt of the First Refusal Notice to
accept the offer set forth in the First Refusal Notice (the “Terms”). For
purposes hereof, the fifteen day period is referred to as the “Applicable
Period”. A First Refusal Notice may be accepted by Tenant or its designee. The
Offeror shall not be permitted to revoke the First Refusal Notice during the
Applicable Period, but the First Refusal Notice shall be deemed to be revoked
during the Applicable Period if Offeror and Tenant or its designee enter into a
purchase agreement on terms different than the Terms. The Terms may be rejected
by Tenant at any time.

If Tenant desires to accept the Terms for the Project or the offered interests,
Tenant must accept the Terms within the Applicable Period and must enter into a
purchase agreement with the Offeror for the purchase and sale of the Project or
offered interests on (i) substantially the same form as executed between Offeror
and the prospective purchaser or (ii) such other form as prepared by Landlord
and reasonably acceptable to Tenant within thirty (30) days after Tenant has
irrevocably accepted the Terms. The purchase agreement for the sale of the
Project or offered interest shall provide for a closing on the Terms. Landlord
(on behalf of the Offeror) and Tenant agree to act in good faith, subject to
Section 10.3, below. Tenant shall not have the right to accept the Terms during
the continuance of any default under this Lease or event that would constitute a
default hereunder with notice or lapse of time, or both.

If Tenant (or its designee) rejects the Terms, the Offeror either (i) may
execute a purchase agreement substantially on the Terms, and close (absent a
default by the buyer and subject to the terms of such agreement) or (ii) shall,
if the Terms were contained in an executed agreement with a buyer, close on the
Terms therein (absent a default by buyer and subject to the terms of such
agreement), in each case within 210 days from (y) the expiration of the
Applicable Period, or (z) the date Tenant rejects the Terms, whichever is
earlier. If the closing does not occur within such period or under the Terms,
Offeror shall be required to repeat the procedure set forth in Section 10.01
(subject to the terms hereof) if it still wishes to sell the Project or offered
interests.

10.02 Non-Applicability of Section 10.01. (a) Section 10.01 shall not apply to a
conveyance or assignment to an Affiliate of Landlord or any owner thereof or to
any ground lessor or superior mortgagee, or an Affiliate of or successor to any
superior mortgagee or ground lessor, or the purchaser at a foreclosure sale in
connection with the foreclosure, or to any superior mortgagee, or any Affiliate
or designee thereof, in connection with a deed in lieu of foreclosure of any
mortgage or deed of trust or pledge agreement. Tenant’s rights hereunder shall
survive

 

49



--------------------------------------------------------------------------------

any sale or transfer to an Affiliate, but not to any ground lessor (or
Affiliate), or to any superior mortgagee (or Affiliate) or to any pledgee, or to
any purchaser at a foreclosure sale.

(b) Any purchase of the Project under this Article will be subject to this Lease
and any superior mortgage and superior lease, if any, unless the indebtedness
secured by such superior mortgage is repaid in full. If Tenant or its Affiliate
is the purchaser of the Project there shall be no merger of the fee and the
leasehold.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

Landlord:   100 NORTH STANTON TOWER LLC   By:  

/s/ Sean Bannon

  Name:   Sean Bannon   Title:   President   By:  

/s/ Darrell Seife

  Name:   Darrell Seife   Title:   VP

 

  El Paso Electric Company TENANT:   By:  

/s/ Ershel C. Redd, Jr.

  Name:   Ershel C. Redd, Jr.   Title:   CEO Tenant’s Federal Tax I.D. No.:  
74-0607870

 

51



--------------------------------------------------------------------------------

EXHIBIT A

THE LAND

LOGO [g60909exhibit-a1.jpg]

 

Exhibit A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN OF THE DEMISED PREMISES

LOGO [g60909exhibit-b1.jpg]

 

Exhibit B - 1



--------------------------------------------------------------------------------

LOGO [g60909exhibit-b2.jpg]

 

Exhibit B - 2



--------------------------------------------------------------------------------

LOGO [g60909exhibit-b3.jpg]

 

Exhibit B - 3



--------------------------------------------------------------------------------

LOGO [g60909exhibit-b4.jpg]

 

Exhibit B - 4



--------------------------------------------------------------------------------

LOGO [g60909exhibit-b5.jpg]

 

Exhibit B - 5



--------------------------------------------------------------------------------

LOGO [g60909exhibit-b6.jpg]

 

Exhibit B - 6



--------------------------------------------------------------------------------

LOGO [g60909exhibit-b7.jpg]

 

Exhibit B - 7



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

No tenant shall obstruct or encumber, or use for any purpose other than ingress
to and egress from its premises, the sidewalks, driveways, entrances, passages,
courts, lobbies, esplanade areas, atrium, plazas, elevators, escalators,
stairways, vestibules, corridors, halls and other public portions of the
Building (the “Public Areas”), and no tenant shall permit any of its employees,
agents, licensees or invitees to congregate or loiter in any of the Public
Areas. No tenant shall invite to, or permit to visit, its premises persons in
such numbers or under such conditions as may unreasonably interfere with the use
and enjoyment by others of the Public Areas. Fire exits and stairways are for
emergency use only, and they shall not be used for any other purposes by any
tenant, or the employees, agents, licensees or invitees of any tenant. Landlord
reserves the right to control and operate, and to restrict and regulate the use
of the Public Areas and the public facilities, and access to and egress from the
Building and Project, as well as facilities furnished for the common use of the
tenants, in such manner as it deems best for the benefit of the tenants
generally, including the right to allocate certain entrances and elevators for
delivery service and persons making deliveries in the Building. No doormat,
garbage or garbage receptacle, showcase, furniture, decoration or sculpture or
other article of any kind whatsoever shall be placed or left in the Public Areas
or outside any tenant’s premises.

No awnings or other projections shall be attached to the outside walls of the
Building. Curtains, blinds, shades, louvered openings and screens shall (i) not
be attached to or hung in, or used in connection with, any window or door of any
tenant’s premises, without the prior written consent of Landlord, (ii) be of a
quality, type, design and color, and attached in the manner, approved by
Landlord, and (iii) once attached, hung or used with the consent of Landlord,
not be thereafter removed or changed without Landlord’s consent. In order to
maintain a uniform exterior appearance of the Building, each tenant occupying
the perimeter areas of the Building shall unless consented to by Landlord,
(a) use only Building Standard lighting in areas where lighting is visible from
the outside of the Building and (b) use only Building Standard blinds in window
areas which are visible from the outside of the Building.

Signs, advertisements, graphics and notices visible from the Public Areas or the
exterior of the Building shall be subject to Landlord’s written approval. Signs
on each entrance door of any tenant’s premises shall, unless consented to by
Landlord, conform to Building Standard signs. Such signs shall, at the expense
of the tenant, be inscribed, painted or affixed by sign makers approved by
Landlord. Landlord shall have the right to prohibit any advertising or
identifying sign by any tenant which, in Landlord’s reasonable judgment, tends
to impair the reputation or desirability of the Building, and upon written
notice from Landlord, such tenant shall refrain from and discontinue such
advertising or identifying sign. In the event of the violation of any of the
foregoing by any tenant, Landlord may remove the same without any liability, and
may charge the expense incurred in such removal to the tenant violating this
rule. Lettering on doors visible from Public Areas, elevator cab designations,
if any and the Building or floor lobby directory shall, if and when approved by
Landlord, be inscribed, painted or affixed for each tenant by Landlord, at the
expense of such tenant, and shall be of a size, color, content and style
reasonably acceptable to Landlord.

 

Exhibit C - 1



--------------------------------------------------------------------------------

No tenant shall (a) cover or obstruct the sashes, sash doors, skylights or
windows that reflect or admit light and air into the halls, passageways or other
public places in the Building or the heating, ventilating and air conditioning
vents and doors, or (b) place any bottles, parcels or other articles on the
window sills or on the peripheral heating enclosures.

Each tenant, before closing and leaving its premises at any time, shall see that
all lights are turned out. All entrance doors in each tenant’s premises shall be
kept locked and all windows shall be left closed by such tenant when its
premises are not in use. Entrance doors to each tenant’s premises shall not be
left open at any time.

All windows in each tenant’s Demised Premises shall be kept closed, and all
blinds therein above the ground floor shall be lowered as reasonably required
because of the position of the sun, during the operation of the Building air
conditioning system to cool or ventilate the tenant’s Demised Premises. If
Landlord shall elect to install any energy saving film on the windows of the
Demised Premises, or to install energy saving windows in place of the existing
windows, tenant shall cooperate with the reasonable requirements of Landlord in
connection with such installation and thereafter the maintenance and replacement
of the film and/or windows and permit Landlord to have access to the tenant’s
Demised Premises at reasonable times during Business Hours to perform such work.

Nothing shall be done or permitted in any tenant’s Demised Premises, and nothing
shall be brought into or kept in any tenant’s Demised Premises, which would
impair or interfere with any of the Building’s services or the proper or
economic heating, ventilating, air conditioning, cleaning or other servicing of
the Building or the Demised Premises, or the use or enjoyment by any other
tenant of any other Demised Premises, nor shall there be installed by any tenant
any ventilating, air conditioning, electrical or other equipment of any kind
which, in the reasonable judgment of Landlord, might cause any such impairment
or interference.

No tenant shall (a) discharge, or permit to be discharged, acids, harmful vapors
or other hazardous materials into the waste lines, vents or flues of the
Building; (b) use the water and wash closets and other plumbing fixtures for any
purposes other than those for which they were designed and constructed, or throw
or deposit therein sweepings, rubbish, rags, acids or other foreign substances;
or (c) sweep or throw anything into the Public Areas or other areas of the
Building, or into or upon adjoining buildings or land or the street. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, visitors or licensees shall have, caused the
same.

No tenant, nor the employees, agents, licensees or invitees of any tenant, shall
at any time bring or keep upon its premises any inflammable, combustible or
explosive fluid, chemical or substance.

Tenant shall not cause or permit any unusual or objectionable fumes, vapors or
odors to emanate from the Demised Premises which would annoy other tenants or
create a public or private nuisance. No cooking shall be carried out in the
Demised Premises.

No tenant shall damage, or in any way deface, any part of the Building. No
boring, cutting or stringing of wires shall be permitted in any part of the
Building, except with

 

Exhibit C - 2



--------------------------------------------------------------------------------

the prior written consent of, and as directed by, Landlord. Tenant shall not
attach or affix any screws or fasteners to the exterior curtain wall of the
Building or install, except with the prior written consent of Landlord, any
materials that will come in contact with the exterior curtain wall of the
Building. No telecommunications wires or systems, or other wires shall be
introduced into the Building by any tenant except in a manner consented to by
Landlord. Except as consented to by Landlord in connection with the performance
of Alterations requiring Landlord’s consent, no tenant shall install linoleum,
or other similar floor covering, so that the same shall come in direct contact
with the floor of its premises, and, if linoleum or other similar floor covering
is desired to be used, an interlining of builder’s deadening felt shall be first
affixed to the floor, by a paste or other material, soluble in water, the use of
cement or other similar adhesive material being expressly prohibited.

No tenant shall bring into or keep in or about its premises any bicycles,
vehicles or animals (except seeing eye dogs), fish or birds of any kind.

No noise, including, without limitation, music or the playing of musical
instruments, recordings, radios, loud speaker system or other sound system or
television, which, in the reasonable judgment of Landlord, might disturb other
tenants in the Building, shall be made or permitted by any tenant. Nothing shall
be done or permitted in the Demised Premises of any tenant which would impair or
interfere with the use or enjoyment by any other tenant of any space in the
Building.

No tenant shall (a) place or affix any additional locks or bolts of any kind
upon any of the doors or windows of its premises or the Building or (b) make any
changes in locks or the mechanism thereof which shall make such locks inoperable
by the Grand Master Key for the Building. Duplicate keys for any tenant’s
premises and toilet rooms shall be procured only from Landlord, and Landlord may
make a reasonable charge therefor. Each tenant shall, upon the expiration or
sooner termination of the lease of which these Rules and Regulations are a part,
turn over to Landlord all keys to stores, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant, and in the event of the
loss of any keys furnished by Landlord, such tenant shall pay to Landlord the
cost of replacement locks.

All removals, or the carrying in or out of any safes, freight, furniture, large
boxes or crates, or any other large or heavy object or matter shall take place
(a) only during such hours (including non-Business Hours) as Landlord may from
time to time determine and (b) using such entrances and such elevators as
Landlord may from time to time determine in its sole discretion. Each tenant
shall reimburse Landlord for extra costs incurred by Landlord on such tenant’s
behalf, including the cost of any overtime work. No hand trucks shall be used
for such purposes except those equipped with rubber tires, side guards and such
other safeguards as Landlord shall reasonably require. No hand trucks shall be
used in passenger elevators. Tenants shall not use the elevators during Business
Hours on Business Days for haulage or removal of construction materials or
debris. Persons employed to move safes and other heavy objects shall (a) provide
a certificate of insurance, (b) be reasonably acceptable to Landlord and, (c) if
so required by Law, shall hold a Master Rigger’s license. Arrangements must be
made with Landlord by tenant for moving large quantities of furniture and
equipment into or out of the Building. All labor and engineering costs incurred
by Landlord in connection with any moving specified in this rule,

 

Exhibit C - 3



--------------------------------------------------------------------------------

including a reasonable charge for overhead, shall be paid by tenants to Landlord
as Additional Charges on demand.

Landlord shall have the right to prescribe the weight and position of safes and
other objects of excessive weight, and no safe or other object whose weight
exceeds the lawful load for the area upon which it would stand shall be brought
into or kept on any tenant’s Demised Premises. If, in the reasonable judgment of
Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such manner as Landlord shall determine.

No machinery or mechanical equipment other than ordinary portable business
machines may be installed or operated in any tenant’s Demised Premises without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed, and in no case (even if the same are a type so excepted or
as so consented to by Landlord) shall any machines or mechanical equipment be so
placed or operated as to disturb other tenants; but machines and mechanical
equipment which may be permitted to be installed and used in a tenant’s Demised
Premises shall be so equipped, installed and maintained by such tenant as to
prevent any disturbing noise, vibration or electrical or other interference from
being transmitted from such Demised Premises to any other area of the Building.

Except as otherwise expressly permitted pursuant to, and in accordance with, the
terms of the lease, no tenant shall use or occupy, or permit any portion of its
premises to be used or occupied, as an office for a public stenographer or
public typist, or for the possession, storage, manufacture or sale of liquor,
tobacco or any controlled substance or as a barber, beauty or manicure shop,
telephone or telegraph agency, telephone or secretarial service, messenger
service, travel or tourist agency, retail service shop, labor union, company
engaged in the business of renting office or desk space, public finance
(personal loan) business, hiring employment agency, stock brokerage, or for the
conduct of any other business or occupation which predominantly involves direct
patronage of the general public. No tenant shall advertise for laborers giving
an address at the Building.

Landlord may institute, revise and discontinue such security measures, systems
and requirements as Landlord shall deem appropriate. Landlord reserves the right
to inspect all objects and matter to be brought into the Building and to exclude
from the Building all objects and matter which violate any of these Rules and
Regulations or the lease of which these Rules and Regulations are a part.
Landlord may require any person leaving the Building with any package or other
object or matter to submit a pass, listing such package or object or matter,
from the tenant from whose premises the package or object or matter is being
removed, but the establishment and enforcement or non-enforcement of such
requirement shall not impose any responsibility or liability on Landlord for the
protection of any tenant against the removal of property from the premises of
such tenant. Landlord reserves the right to exclude from the Building all
employees of any tenant who do not present a pass to the Building signed by such
tenant. Landlord reserves the right to limit or control access to the Building,
including, without limitation, closing certain entrances and exits in its
discretion. Landlord or its agent will promptly furnish passes to persons for
whom any tenant requests same in writing. Landlord reserves the right to require
all other persons entering the Building to sign a register, to be announced to
the tenant such person is visiting, and to be accepted as a visitor by such
tenant or

 

Exhibit C - 4



--------------------------------------------------------------------------------

to be otherwise properly identified (and, if not so accepted or identified,
reserves the right to exclude such persons from the Building) and to require
persons leaving the Building to sign a register or to surrender a pass given to
such person by the tenant visited. Each tenant shall be responsible for all
persons for whom it requests any such pass or any person who such tenant
accepts, and such tenant shall be liable to Landlord for all acts or omissions
of such persons. Any person whose presence in the Building at any time shall, in
the judgment of Landlord, be prejudicial to the safety, character, security,
reputation or interests of the Building or the tenants of the Building may be
denied access to the Building or may be ejected from the Building. In the event
of invasion, riot, public excitement or other commotion, Landlord may prevent
all access to the Building during the continuance of the same by closing the
doors or otherwise, if reasonably necessary for the safety of tenants and the
protection of property in the Building. Landlord shall in no way be liable to
any tenant for damages or loss arising from the admission, exclusion or ejection
of any person, objects or matters to or from its premises or the Building under
the provisions of this Rule.

Each tenant shall, at the expense of such tenant, provide light, power and water
for the employees of Landlord, and the agents, contractors and employees of
Landlord, while doing janitor service or other cleaning in the premises demised
to such tenant and while making repairs or alterations in its premises.

No tenant shall use its premises for lodging or sleeping or for any immoral or
illegal purpose.

The requirements of tenants will be attended to only upon application at the
office of the Building. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
Landlord.

Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

Only Landlord or persons approved by Landlord shall be permitted to furnish to
the Demised Premises ice, drinking water, food, beverage, linen, towel,
barbering, boot blacking, floor polishing, lighting, maintenance, cleaning, or
other similar services. Such services shall be furnished only at such hours, and
under such reasonable regulations, as may be fixed by Landlord from time to
time. All messenger services and similar services shall be subject to Landlord’s
approval, which may include, without limitation, limiting access by messenger
and similar companies to certain designated Building areas, from which tenants
shall then pick-up its packages.

If the Demised Premises be or become infested with vermin as a result of the use
or any misuse or neglect of the Demised Premises by tenant, its agents,
employees, visitors or licensees, tenant shall at tenant’s expense cause the
same to be exterminated from time to time to the reasonable satisfaction of
Landlord and shall employ such exterminator and such exterminating company or
companies as shall be designated by Landlord, or if none is so designated as
reasonably approved by Landlord.

 

Exhibit C - 5



--------------------------------------------------------------------------------

All paneling, doors, trim or other wood products not considered furniture shall,
to the extent required by law, be of fire-retardant materials. Before
installation of any such materials, certification of such materials’
fire-retardant characteristics shall be submitted to and consented to by
Landlord, and such materials shall be installed in a manner consented to by
Landlord.

Tenants shall comply with any and all recycling measures required by law or by
Landlord.

No employee, agent, licensee or invitee may carry a handgun or any other deadly
weapon whether concealed or otherwise, into the Building or Project. Any
violation of this policy shall constitute a criminal trespass and shall be
prosecuted.

Smoking within the Building is prohibited. Designated smoking areas may be
established by Landlord from time to time. All flammable materials shall be
disposed of in proper containers.

Landlord reserves the right to add to, or amend or delete any of the Rules and
Regulations of the Building at any time.

To the extent there is a conflict between the provisions contained in the lease
or this Exhibit B annexed thereto, the provisions of the lease shall govern and
control.

 

Exhibit C - 6



--------------------------------------------------------------------------------

EXHIBIT D

SECURITY PROCEDURES

(Subject to change by Landlord)

1. Identification Badges:

 

  a. All employees of tenants will be issued Security/Identification Badges
(“Badges”) in such format as may be prescribed by Landlord. Each such employee
shall wear such employee’s Badge in such a manner so as to be in plain sight at
all times in or about the Common Areas of the Building.

 

  b. Business invitees of tenants shall be issued a temporary Badge once
Tenant’s employees shall have approved (by telephonic confirmation or
pre-approved roster of invitees) the admittance of such business invitee into
the Building.

 

  c. Each tenant shall designate an employee that will: (i) monitor the issuance
of new or replacement Badges; and (ii) design and make the Badge templates
required by such tenant.

 

  d. Landlord reserves the right to exclude from the Building any person who is
not authorized or not properly identified through the security monitor system.

 

  e. Landlord reserves the right to require all persons admitted to or leaving
the Building between the hours of 6:00 pm and 6:00 am, Monday through Friday and
at any time on Saturdays, Sundays and legal holidays to register.

 

  f. Each tenant shall be responsible for all persons whom such tenant and such
tenant’s officers, directors or employees authorize entry into the Building, and
shall be liable to Landlord for all acts or omissions of such authorized
persons.

2. Security Access Computer System and Hardware:

A. The location of access control devices (card readers provided by Landlord) at
the entrance to each tenant’s suite shall not be removed or changed without
notice to and consent of Landlord.

B. Each tenant will install and maintain any additional security devices such
tenant may require within its Demised Premises, including all cabling. Each
tenant will coordinate with Landlord all installations of hardware pertaining to
the security system. Landlord reserves the right to approve all installations
and additions to the security systems.

3. Business Invitee Procedures:

A. Business invitees will be required to “check-in” at the guard station
maintained by Landlord in the Common Area of the Building.

 

Exhibit D - 1



--------------------------------------------------------------------------------

B. Business invitees will be requested to identify the person or persons they
intend to visit.

C. The Building’s security officer will telephone the person to be visited to
get verbal approval (or confirm the invitee from a roster provided by the
tenant) to permit the business invitee to enter Building and the tenant’s
Demised Premises.

D. Advance approval of business invitees for special functions may be made by
delivering a roster of invitees to the Building’s security management prior to
the special function.

E. All business invitees are required to conduct themselves in accordance with
the Building Rules and Regulations.

F. All business invitees must relinquish their temporary security badges when
exiting a tenant’s offices or the Building.

G. No person will be allowed to solicit contributions, collect for charitable
organizations or distribute political, religious, or advertising material in the
Building and each tenant shall cooperate to prevent the same.

4. Employee Temporary Badges:

A. Employees without a Badge must “check-in” at the guard station within the
Building to obtain a temporary Badge.

B. Each such employee must identify themselves to the security officer, such
identification to include name of each such employee as it appears in the
Building’s computer access system database.

C. The security officer will verify the employee’s identity in the Building’s
computer access system database and, upon verification, each such employee will
be issued a temporary Badge.

D. All employees of tenants must report lost or stolen Badges.

5. Loading Dock Procedures:

A. The Building’s loading dock will not be opened for any tenant unless a
security officer is present to supervise access to the Building in the loading
dock area. Each special request for the Building’s loading dock to be open for
more than one hour requires advance notice to Landlord. Landlord shall invoice
tenant for the actual costs of additional security in connection with such
tenant’s use of the Building’s loading dock.

B. The Building’s loading dock is for loading and unloading only and is to be
kept clear of all freight.

 

Exhibit D - 2



--------------------------------------------------------------------------------

6. Process Servers and Law Enforcement Officers:

A. Process servers and law enforcement officers will be kept at Building’s guard
station on the first floor of the Building.

B. Process servers and law enforcement officers will be required to identify
themselves and the individual or company that is the subject matter of process.

C. The Building’s security officer will notify the tenant’s duly appointed
employee to bring the employee, the subject matter of process, to the guard
station on the first floor of the Building.

D. The Building’s security officer will make the security office available where
process can be served in private.

E. The Building’s security officer will remain in the security office unless the
security officer is requested to leave.

F. Arrest warrants will be handled on an individual basis and will be
coordinated with the arresting law enforcement officer, the Building’s security
officer and the tenant’s duly appointed official employee.

G. Each tenant will designate in writing its list of appointed employees as
points of contact in dealing with process servers and law enforcement officers.

7. Reporters and Camera Crews: No media reporter or cameras will be allowed into
the Building unless permission is granted by one of Tenant’s duly appointed
employees. Reporters and camera crews will be escorted while in the Building.

8. Packages and Deliveries:

A. Security stations are not to be used as points of “drop-off” for any
deliveries of any kind. Business invitees with deliveries will be asked to
identify themselves and the recipient of the delivery.

B. Upon proper identification, the security officer will telephone the recipient
of the delivery and ask the recipient if they want the package delivered to
their office or wait for the recipient to come down and pick it up.

C. If business invitees with packages are to enter the Building, the Business
Invitee Procedures described above are applicable.

 

Exhibit D - 3



--------------------------------------------------------------------------------

EXHIBIT E-1

HVAC PLANS – 13th FLOOR

LOGO [g60909exhibit-e1_1.jpg]

 

Exhibit E-1 - 1



--------------------------------------------------------------------------------

EXHIBIT E-2

HVAC PLANS – 15th FLOOR

LOGO [g60909exhibit-e2_1.jpg]

 

Exhibit E-2 - 1



--------------------------------------------------------------------------------

EXHIBIT E-3

HVAC PLANS – BASEMENT

LOGO [g60909exhibit-e3_1.jpg]

 

Exhibit E-3 - 1



--------------------------------------------------------------------------------

EXHIBIT F

[CLEANING SPECIFICATIONS1 ]

(Subject to change by Landlord)

I. Public Areas (Corridors and Stairwells)

 

  a. Vacuum all carpeted corridors nightly. Spot clean shampoo as required.

 

  b. Wash all non-carpeted public corridor flooring nightly and wax once per
week.

 

  c. Remove all smudges, scuffmarks, graffiti and all other unauthorized marks
and writings from public corridor walls nightly.

 

  d. Police all public stairwells throughout the entire building and keep in
clean condition, sweep daily and mop same area once per week.

 

  e. Inspect and keep clean firehoses, extinguishers and similar equipment as
required.

 

  f. Dust all railings, etc., weekly and high dust quarterly.

II. Office Areas

 

  a. All linoleum, rubber, asphalt tile and other similar types of flooring
(that may be waxed) to be swept nightly, using approved dust-check type of mop.

 

  b. All carpentry and rugs to be carpet swept nightly and vacuum cleaned weekly
moving light furniture other than desks, file cabinets, etc.

 

  c. Hand dust and wipe clean all furniture, fixtures, desks, equipment and
windowsills nightly. All dusting to be carried out using specially treated
cloths.

 

  d. Empty and clean all waste receptacles nightly and remove waste paper and
waste materials to appropriate areas for removal by rubbish remover.

 

  e. Dust interior of all waste disposal cans and baskets nightly; damp dust as
necessary.

 

  f. Wash clean all water fountains and coolers nightly.

 

  g. Hand dust all baseboards, chair rails, trim, pictures, charts, doors and
ventilating louvers, within reach, as necessary.

 

  h. Dust all telephones as necessary.

 

--------------------------------------------------------------------------------

1

Performed by Landlord’s contractor.

Exhibit F - 1



--------------------------------------------------------------------------------

  i. Sweep all private stairway structures nightly; if carpeted, carpet sweep
nightly, vacuum weekly.

 

  j. Remove finger marks from metal partitions and other similar surfaces as
necessary.

III. Lavatories

 

  a. Sweep and wash all lavatory floors nightly using proper disinfectants. Wash
and polish all mirrors, power shelves, bright work, including flushometers,
piping and toilet set hinges and enameled surfaces in all lavatories nightly.

 

  b. Scour, wash and disinfect all basins, bowls and urinals throughout all
lavatories nightly.

 

  c. Wash all toilet seats nightly.

 

  d. Empty paper towel receptacles and transport waste paper to designated area
in basement nightly.

 

  e. Fill toilet tissue holders, towel dispensers, soap dispensers and
Kotex/Modess dispensers nightly.

 

  f. Empty sanitary disposal receptacles nightly.

 

  g. Contractor shall use only non-abrasive material to avoid damage and
deterioration to chrome fixture.

 

  h. Machine scrub flooring with approved germicidal detergent solution once a
week.

 

  i. Thoroughly wash all wall tile and stall surfaces nightly and polish
monthly.

 

Exhibit F - 2



--------------------------------------------------------------------------------

EXHIBIT G

LANDLORD’S WORK

Any and all work (except as provided in the Lease) required to (i) repair the
structure of the Building, (ii) repair the Building systems (excluding systems
solely serving the Demised Premises), (iii) comply with all applicable laws
(except to the extent provided in the Lease), and except to the extent of
complying with the Americans with Disabilities Act in the Demised Premises.

 

Exhibit G - 1



--------------------------------------------------------------------------------

EXHIBIT H

[Intentionally Omitted]

 

Exhibit H - 1



--------------------------------------------------------------------------------

EXHIBIT I

PRE-APPROVED ARCHITECTS, ENGINEERS AND CONTRACTORS

LOGO [g60909exhibit-i_1.jpg]

 

Exhibit I - 1



--------------------------------------------------------------------------------

EXHIBIT J

PERMITTED ENCUMBRANCES

(see attached)

 

Exhibit J - 1



--------------------------------------------------------------------------------

LOGO [g60909exhibit-j_2.jpg]

 

Exhibit J - 2



--------------------------------------------------------------------------------

LOGO [g60909exhibit-j_3.jpg]

 

Exhibit J - 3



--------------------------------------------------------------------------------

LOGO [g60909exj4-new.jpg]

 

Exhibit J - 4



--------------------------------------------------------------------------------

EXHIBIT K

RJL BROKER AGREEMENT

Landlord agrees to pay RJL Real Estate Consultants, LLC, its successors and
assigns (“RJL”), at 725 S. Mesa Hills Drive, #1, El Paso, Texas 79912, a lease
commission and a limited sales commission, as follows (all capitalized terms
used herein but not defined shall have the meanings set forth in that certain
Lease, dated as of             , 2007, by and between 100 North Stanton Tower
LLC (“Landlord”) and El Paso Electric Company (“Tenant”)):

(a) Landlord agrees to pay RJL a lease commission equal to two and one half
percent (2.50%) of the monthly Fixed Rent paid by Tenant, as and when received
by Landlord, during the initial Term of the Lease, and during the terms of all
renewal options, holdovers, and extensions, and during the terms of any
replacement, restated or new lease, between Landlord and Tenant and/or their
affiliates, successors and assigns. The term “Fixed Rent” shall include all rent
paid for any expansion space taken over by Tenant, whether under the Lease or in
a separate lease, all increases in the Fixed Rent (without regard for how
defined, other than pass-throughs and reimbursements), and all sums paid by
Tenant in settlement or termination of its obligations under the Lease. As used
in this Agreement, the term “Tenant” shall include all of Tenant’s affiliates,
successors and assigns, and all entities in which Tenant or its affiliates may
own an interest. Commission payments shall be due and payable within ten days
after the Fixed Rent is received by Landlord, and commission payments that are
delinquent more than thirty days shall bear interest at the rate of twelve
percent per annum.

(b) Landlord agrees to pay RJL a sales commission equal to two percent (2.0%) of
the total sales price or exchange value of the Building or Project if the
Building or the Project, or an entity that owns the Building or the Project, is
sold or conveyed to Tenant or its designee, or is contracted to be sold, during
any term of the Lease or within ninety days after the expiration of the Lease.
This sales commission will be due and payable at the closing of the transaction.

(c) The provisions set forth in this Agreement shall survive any assignment of
the Lease and any transfer of title to the Building or Project. Upon any such
assignment or transfer of title, the assignee, purchaser, or other successor in
interest shall be deemed to have assumed all of the obligations of Landlord set
forth herein, and RJL does not release Landlord from its obligations herein
without RJL’s prior written consent at that time. Landlord agrees not to delete
the reference to the existence of this Agreement contained in Section 8.12 of
the Lease or to assign the Lease or transfer title unless its successor in
interest expressly assumes the Landlord’s obligations in this Agreement.
Pursuant to Section 62.022, chapter 62 of the Texas Property Code, any assignee,
purchaser or other successor in interest that assumes the Landlord’s position in
the Lease is bound by the commission agreements set forth in this Agreement.

(d) The parties hereto acknowledge that RJL has represented the Tenant in the

 

Exhibit K - 1



--------------------------------------------------------------------------------

consummation of the Lease, and not the Landlord; however, the Landlord has
agreed to pay the commissions. RJL represents that it is a licensed real estate
broker in Texas. Landlord shall hold Tenant harmless from all claims (including
reasonable attorneys’ fees) resulting from any claim for payment of the
commission that may be asserted against Tenant by RJL. Landlord has entered into
a separate written agreement with another broker, Best Real Estate, Inc., which
broker represents Landlord, and their agreement shall be as stated in that
separate agreement. Best Real Estate, Inc. will not participate in the leasing
and sales commissions payable to RJL as above provided. Landlord agrees to
furnish RJL with an executed copy of the Lease.

(e) Any notice pursuant to this Agreement shall be given in writing by:
(a) personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, (d) legible facsimile transmission, or (e) email; when
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith, and shall be deemed to
have been given upon receipt or refusal to accept delivery, or, in the case of
facsimile transmission, as of the date of the facsimile transmission, provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above, and in the case of email, as
of the date the receipt of the email is acknowledged by the person to whom it is
addressed. Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement shall be as follows:

 

Landlord:   

100 North Stanton Tower LLC

c/o Zurich Structured Finance, Inc.

105 E. 17th Street, 4th Floor

New York, New York 10003

Attention: Sean Bannon

with a copy to   

R.V.I. Guaranty Co., Ltd.

177 Broad Street, 9th Floor

Stamford, Connecticut 06901-2048

Attention: Darrel Seife

RJL:   

RJL Real Estate Consultants, LLC

725 S. Mesa Hills Drive, #1

El Paso, Texas 79912

Attention: Richard J. Amstater

(f) Pursuant to Section 62.021, chapter 62, of the Texas Property Code, RJL has
a right to file a notice of lien against Landlord’s property for non-payment of
the Commission and to enforce that lien.

[SIGNATURE PAGE TO FOLLOW]

 

Exhibit K - 2



--------------------------------------------------------------------------------

RJL Real Estate Consultants, LLC By:  

/s/ John Folmer

Name:   John Folmer Title   Member 100 North Stanton Tower LLC By:  

 

Name:   Title  

 

Exhibit K - 3



--------------------------------------------------------------------------------

EXHIBIT L

BEST BROKER AGREEMENT

(see attached)

 

Exhibit L - 1



--------------------------------------------------------------------------------

COMMISSION AGREEMENT

RVI Guaranty Group, Ltd./Zurich, collectively referred to herein as “Owner” of
100 Stanton Tower, herein after referred to as “Property”, jointly and severally
hereby agree to pay Best Real Estate. Inc. hereinafter referred to as “Agent”
the following commission on the following terms as they relate to the successful
completion of a lease agreement between the Owner and El Paso Electric Company
hereinafter referred to as “Lessee”.

Provided Agent shall provide leasing and/or sales information or other materials
on the Property to prospective tenants which are acceptable to Owner, and tenant
and Owner conclude an agreement acceptable to Owner for Lessee to occupy all or
a portion of the Property, Owner shall pay a cash out commission on the lease
equivalent to one and one half percent (1.5%) of the gross rentals to be paid
over the primary term of the lease payable as follows: one half (1/2) within
fifteen (15) days following the execution of the lease and one half (1/2) upon
lease commencement. Such commission shall be paid in cash in El Paso, Texas.

In the event Lessee renews the lease or expands beyond the Leased Premises
identified in the lease agreement, and in the event Agent is involved, as a
representative of Lessee or Lessor, Agent will be entitled to a cash-out
commission of one percent (1%).

In the event Lessee elects to purchase the Property, and in the event Agent is
involved, as a representative of Lessee or Lessor, Agent will be entitled to a
cash-out commission of one percent (1%).

This agreement is executed in triplicate and a copy retained by the Owner. The
terms of this agreement shall be binding upon the parties hereto and their
respective agents, heirs, executors, administrators, and assigns. In the event
of the assignment of Owner’s rights and obligations hereunder due to sale,
exchange or assignment of the above described Property, the Owner agrees to
obtain from purchaser, assignee, or other successor in interest of the above
described Property for rentals, an assumption agreement in recordable form,
whereby such purchaser, assignee, or other successor in interest agrees to
assume and perform all obligations of this agreement with respect to leasing,
sale and exchange commissions. Owner at that time shall be released from any
further obligations for the payment of commissions on rentals collected after
consummation of such sale.

Signed and date this 21st day of May, 2007.

 

/s/ Sean Bannon

     

/s/ Laura A. Pople

RVI Guaranty Co., Ltd. (“Owner”)       Laura A. Pople – Best Real Estate, Inc.
Printed Name:    Sean Bannon       Printed Name:    Laura A. Pople Title:   
President       Title    Vice President

 

Exhibit L - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below.

Date: May 21st, 2007

 

OWNER: 100 NORTH STANTON TOWER LLC By:   Zurich Structured Finance, Inc., its
sole member

/s/ Sean Bannon

By:   Sean Bannon Its:   VP

 

MANAGER: BEST REAL ESTATE MANAGEMENT, INC. By:  

/s/ Laura A. Pople

Printed Name:  

 

Title:  

 

 

Exhibit L - 3